                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

STEVEN RICHARD TAYLOR,

                 Petitioner,

vs.                                                 Case No. 3:12-cv-444-BJD-MCR

SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS, et al.,

                    Respondents.


                                       ORDER

                               I.   INTRODUCTION

      Through counsel, Petitioner Steven Richard Taylor, a death-sentenced

inmate, filed a Petition for Writ of Habeas Corpus Under 28 U.S.C. § 2254

(Petition) (Doc. 1).     Petitioner challenges his state court (Duval County)

conviction for murder in the first degree, burglary of a dwelling and sexual

battery.     He filed a Memorandum of Law (Memorandum) (Doc. 2).

Respondents filed a Response Opposing Habeas Petition (Response) (Doc. 13).1


1 Respondents filed an Appendix (Doc. 15), not scanned and filed separately on August 3,
2012. The page numbers referenced are the Bates stamp numbers at the bottom of each
page of the exhibit. Otherwise, the page number on the document will be referenced. The
Court will hereinafter refer to the Exhibits contained in the Appendix as “Ex.” For the
scanned documents (Petition, Memorandum, Response, Reply, etc.), the Court references the
page numbers assigned by the electronic filing system.
Respondents filed a Notice of Supplemental Authority (Notice) (Doc. 16).

Petitioner filed a Reply to Response Opposing Habeas Petition (Reply) (Doc.

18). See Order (Doc. 11). Petitioner also filed a Supplement to Memorandum

of Law (Doc. 53), and Respondents filed a Response Brief to Petitioner’s

Supplement to Memorandum of Law (Doc. 54).

      Petitioner raises four grounds in the Petition: (1) “[t]he state withheld

evidence which was material and exculpatory in nature and/or presented false

evidence in violation of Mr. Taylor’s constitutional rights[;]” (2) “Mr. Taylor

was denied the effective assistance of counsel at the guilt phase of the capital

proceedings, in violation of the Sixth, Eighth and Fourteenth Amendments to

the United States Constitution[;]” (3) “Mr. Taylor was denied the effective

assistance of counsel at the penalty phase of his capital trial, in violation of his

rights to due process and equal protection under the United States

Constitution, as well as his rights under the Fifth, Sixth and Eighth

Amendments[;] and (4) “[t]he court erred in denying Mr. Taylor’s motion to

suppress statements made to a police officer while in custody and after Mr.

Taylor had invoked his rights to counsel in violation of the Fifth and Sixth

Amendments to the United States Constitution.” Petition at 31, 44, 66, 74

(capitalization and footnote omitted). Respondents calculate the Petition is

timely. Response at 26-29.

                                         2
                             II.   EVIDENTIARY HEARING

       “In a habeas corpus proceeding, the burden is on the petitioner to

establish the need for an evidentiary hearing.” Jones v. Sec’y, Fla. Dep’t of

Corr., 834 F.3d 1299, 1318 (11th Cir. 2016) (citations omitted), cert. denied,

137 S. Ct. 2245 (2017). To be entitled to an evidentiary hearing, the petitioner

must allege “facts that, if true, would entitle him to relief.” Martin v. United

States, 949 F.3d 662, 670 (11th Cir.) (quoting Aron v. United States, 291 F.3d

708, 715 (11th Cir. 2002)) (citation omitted), cert. denied, 141 S. Ct. 357 (2020).

See Chavez v. Sec'y, Fla. Dep't of Corr., 647 F.3d 1057, 1060 (11th Cir. 2011)

(opining a petitioner bears the burden of establishing the need for an

evidentiary hearing with more than speculative and inconcrete claims of need),

cert. denied, 565 U.S. 1120 (2012); Dickson v. Wainwright, 683 F.2d 348, 351

(11th Cir. 1982) (same).

       If the allegations are contradicted by the record, patently frivolous, or

based upon unsupported generalizations, the court is not required to conduct

an evidentiary hearing.        Martin, 949 F.3d at 670 (quotation and citation

omitted). In this case, the pertinent facts are fully developed in this record or

the record otherwise precludes habeas relief; 2 therefore, the Court can




2 Petitioner was represented by counsel in the state-court post-conviction proceeding, and
the state court conducted an evidentiary hearing.
                                             3
"adequately    assess     [Petitioner's]       claim[s]   without   further   factual

development," Turner v. Crosby, 339 F.3d 1247, 1275 (11th Cir. 2003), cert.

denied, 541 U.S. 1034 (2004). Petitioner has not met his burden as the record

refutes the asserted factual allegations or otherwise precludes habeas relief.

Therefore, the Court finds Petitioner is not entitled to an evidentiary hearing.

Schriro v. Landrigan, 550 U.S. 465, 474 (2007).

                            III.   HABEAS REVIEW

      The Eleventh Circuit recently opined that federal courts are authorized

to grant habeas relief to a state prisoner “only on the ground that he is in

custody in violation of the Constitution or laws or treaties of the United

States.” Lee v. GDCP Warden, 987 F.3d 1007, 1017 (11th Cir. 2021) (quoting

28 U.S.C. § 2254).      Further, under the Antiterrorism and Effective Death

Penalty Act of 1996 (AEDPA), there is a very deferential framework, limiting

the power of federal courts to grant relief if a state court denied a claim on its

merits. Sealey v. Warden, Ga. Diagnostic Prison, 954 F.3d 1338, 1354 (11th

Cir. 2020) (citation omitted) (acknowledging the deferential framework of

AEDPA for evaluating issues previously decided in state court), cert. denied,

2021 WL 1240954 (U.S. Apr. 5, 2021); Shoop v. Hill, 139 S. Ct. 504, 506 (2019)

(per curiam) (recognizing AEDPA imposes “important limitations on the power

of federal courts to overturn the judgments of state courts in criminal cases").

                                           4
      Indeed, relief is limited to occasions where the state court’s decision:

            “was contrary to, or involved an unreasonable
            application of, clearly established Federal law, as
            determined by the Supreme Court of the United
            States,” or “was based on an unreasonable
            determination of the facts in light of the evidence
            presented in the State court proceeding.” A state
            court’s decision is “contrary to” clearly established
            federal law if the state court either reaches a
            conclusion opposite to the Supreme Court of the
            United States on a question of law or reaches a
            different outcome than the Supreme Court in a case
            with “materially indistinguishable facts.” Williams
            v. Taylor, 529 U.S. 362, 412-13, 120 S. Ct. 1495, 146
            L.Ed.2d 389 (2000).         “Under the ‘unreasonable
            application’ clause, a federal habeas court may grant
            the writ if the state court identifies the correct
            governing legal principle” from Supreme Court
            precedents “but unreasonably applies that principle to
            the facts of the prisoner’s case.” Id. at 413, 120 S. Ct.
            1495.

Lee, 987 F.3d at 1017-18.

      This high hurdle is not easily surmounted; if the state court applied

clearly established federal law to reasonably determined facts when

determining a claim on its merits, “a federal habeas court may not disturb the

state court’s decision unless its error lies ‘beyond any possibility for fairminded

disagreement.’”    Shinn v. Kayer, 141 S. Ct. 517, 520 (2020) (per curiam)

(quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). Also, a state court's

finding of fact, whether a state trial court or appellate court, is entitled to a



                                        5
presumption of correctness under 28 U.S.C. § 2254(e)(1). “The state court’s

factual determinations are presumed correct, absent clear and convincing

evidence to the contrary.”      Sealey, 954 F.3d at 1354 (quoting 28 U.S.C. §

2254(e)(1)).    This presumption of correctness, however, applies only to

findings of fact, not mixed determinations of law and fact. Brannan v. GDCP

Warden, 541 F. App'x 901, 903-904 (11th Cir. 2013) (per curiam) (recognizing

the distinction between a pure question of fact from a mixed question of law

and fact), cert. denied, 573 U.S. 906 (2014). Furthermore, the second prong of

§ 2254(d), requires this Court to “accord the state trial court [determination of

the facts] substantial deference.” Dallas v. Warden, 964 F.3d 1285, 1302 (11th

Cir. 2020) (quoting Brumfield v. Cain, 576 U.S. 305, 314 (2015)), petition for

cert. filed, (U.S. Feb. 27, 2021) (No. 20-7589). As such, a federal district court

may not supersede a state court’s determination simply because reasonable

minds may disagree about the finding. Id. (quotation and citation omitted).

                IV.   INEFFECTIVE ASSISTANCE OF COUNSEL

      Claims of ineffective assistance of counsel are “governed by the familiar two-

part Strickland[v. Washington, 466 U.S. 668 (1984)] standard.” Knight v. Fla. Dep’t

of Corr., 958 F.3d 1035, 1038 (11th Cir. 2020), cert. denied, 2021 WL 1240957 (U.S.

Apr. 5, 2021). To prevail on a claim of ineffective assistance of counsel, a petitioner

must successfully show his counsel “made errors so serious that counsel was not



                                          6
functioning as the ‘counsel’ guaranteed the defendant by the Sixth Amendment” as

well as show “the deficient performance prejudiced the defendant, depriving him of a

‘fair trial, a trial whose result is reliable.’” Raheem v. GDCP Warden, No. 16-12866,

2021 WL 1605939, at *6 (11th Cir. Apr. 26, 2021) (quoting Strickland, 466 U.S. at

687). As both components under Strickland must be met, failure to meet either

prong is fatal to the claim. Raheem, 2021 WL 2605939, at *6 (citation omitted).

      Finally, the Eleventh Circuit warns:

             because “[t]he standards created by Strickland and §
             2254(d) are both ‘highly deferential,’ . . . when the two
             apply in tandem, review is ‘doubly’ so. Harrington [v.
             Richter, 562 U.S. 86, 105 (2011)] (internal citations
             and quotation omitted). Thus, under § 2254(d), “the
             question is not whether counsel’s actions were
             reasonable. The question is whether there is any
             reasonable    argument      that    counsel      satisfied
             Strickland’s deferential standard.” Id.

Tuomi v. Sec’y, Fla. Dep’t of Corr., 980 F.3d 787, 795 (11th Cir. 2020) cert.

denied, 2021 WL 1074184 (U.S. Mar. 22, 2021).

                             V.   THE OFFENSES

      The Florida Supreme Court (FSC), in its opinion addressing Petitioner’s

direct appeal, detailed the facts of the case. Taylor v. State, 630 So. 2d 1038,

1039-41 (Fla. 1993) (per curiam), cert. denied, 513 U.S. 832 (1994).              For

context, the facts will be repeated here:

                  The record reflects that on September 15, 1990,
             at about 11:30 p.m., the victim, fifty-nine-year-old

                                         7
Alice Vest, returned to her mobile home in
Jacksonville after spending the evening with a friend.
Earlier that evening, the appellant, Steven Richard
Taylor, and two friends were out driving and listening
to the radio. Around midnight, the driver of the car
dropped off Taylor and his friend, who was later to
become    his    accomplice,    near   the     victim's
neighborhood.

      Sometime in the early morning hours of
September 16, a Ford Ranchero was stolen from a
residence near the place where Taylor had been
dropped off. At about 4:30 a.m., after the vehicle had
been stolen, a passing motorist noticed the Ford
Ranchero parked in a driveway next door to the mobile
home where the victim lived. Later that morning, the
Ford Ranchero was found abandoned behind a used
car dealership only a few blocks from where Taylor
lived at the time.

      On the same morning, neighbors discovered the
victim's battered body in the bedroom of her mobile
home. The medical examiner testified that the victim
had been stabbed approximately twenty times,
strangled, and sexually assaulted. The medical
examiner further testified that most of the stab
wounds were made with a knife found at the scene of
the crime, while the remaining stab wounds were
made with a pair of scissors that were also found at
the scene. The medical examiner stated that the victim
was alive while she was being stabbed, that she was
strangled with an electrical cord, and that the
strangulation had occurred after the victim was
stabbed.

       The medical examiner also testified that the
victim's lower jaw had multiple fractures and that she
had received several blows to her head. The examiner
testified that the fractures of the victim's jaw could

                          8
have resulted from being struck with a broken bottle
found on the bed next to the victim, and that
contusions to the victim's head were consistent with
being struck by a metal bar and candlestick also found
at the scene. Finally, the medical examiner testified
that the victim's breasts were bruised, and that the
bruises resulted from “impacting, sucking, or
squeezing” while she was alive. In the medical
examiner's opinion, the victim was alive at most ten
minutes from the first stabbing to the strangulation.
On cross-examination, the examiner stated that he did
not know whether the victim was conscious during all
or any part of the attack.

      The testimony at trial also revealed that the
phone line to the mobile home had been cut, that the
home had been burglarized, and that various pieces of
jewelry were missing.

       In December of 1990, Taylor moved out of the
duplex he had been sharing with a friend. In January,
1991, while Taylor's former roommate was removing a
fence behind the duplex, he discovered a small plastic
bag buried in the ground near the fence. The bag
contained the pieces of jewelry taken from the victim's
home during the attack and burglary. The roommate
turned the jewelry over to the police and gave a
statement. Later that month, Taylor visited the
duplex with some friends. The former roommate
testified that, at some point during the visit, Taylor
went into the backyard and stared at the place where
the fence had stood. During the following month,
Taylor again returned to the duplex with friends. One
of the accompanying friends testified that Taylor went
into the backyard and returned a few minutes later
with dirty hands. In response to the friend's inquiry as
to what he was doing, Taylor allegedly responded that
he had left some things there and that they were gone.



                           9
      On February 14, 1991, the Duval County
sheriff's office executed a search warrant on Taylor
which authorized the officers to take blood, saliva, and
hair samples from Taylor. Taylor was taken to the
nurses' station at the county jail so that the samples
could be taken, but not before Taylor invoked his right
to counsel. Later that day, after the samples were
taken, Taylor asked the investigating officer how long
it would take to get the results back. Instead of directly
responding to the question, the investigating officer
asked Taylor why he wanted to know. Taylor
responded that he was just wondering when they
would be back out to pick him up. Taylor did not have
long to wait. Two days later, on February 16, Taylor
was arrested, and, on March 3, a grand jury returned
a two-count indictment against Taylor for first-degree
murder and burglary. The indictment was amended on
September 12, 1991, to add a third count for sexual
battery.

       At trial, the State presented the testimony of
Timothy Cowart, who had shared a cell with Taylor in
the Duval County jail. Cowart testified that, in a
jailhouse conversation with Taylor in early April,
Taylor stated that he had been involved in a burglary
and that it was a messy job; that the lady surprised
him inside the trailer; and that he stabbed her and
choked her and then strangled her with a cord to make
sure she was dead. Cowart also testified that Taylor
said the State could place him, but not his accomplice,
at the scene of the crime, and that the State could
convict him with the evidence it had. Taylor allegedly
asked Cowart to hide a gun and handcuff key in the
bathroom at the hospital; Taylor would then feign an
illness, get taken to the hospital, and have a chance to
escape.

     A Florida Department of Law Enforcement lab
analyst, who was an expert in serology, testified that

                           10
             semen found on a bed covering and on a vaginal swab
             taken from the victim could not be tested. However,
             the analyst testified that semen found in the victim's
             blouse matched Taylor's DNA[3] profile.

                   In the guilt phase, Taylor presented only one
             witness, an agent of the Federal Bureau of
             Investigation. The agent testified that certain hairs
             found on the victim's body and clothing matched the
             pubic hairs of Taylor's accomplice. On cross-
             examination, the agent conceded that it is possible to
             commit a sexual battery and not leave any fibers or
             hair. Taylor then rested his case and the jury found
             him guilty as charged.

                    At the penalty phase proceeding, the State
             rested without presenting any additional evidence.
             Taylor presented the testimony of five witnesses.
             First, Taylor called Charles Miles, who lived next door
             to Taylor during Taylor's adolescence. Miles stated
             that Taylor frequently played with Miles' son and that
             Taylor was always very polite and respectful. Miles
             testified that on one occasion he and Taylor sat in
             Miles' garage and talked at length about religion.
             Taylor's next witness was Lloyd King, his uncle. King
             testified that Taylor had always been a polite person.
             The third witness, Judy Rogers, was a friend of the
             family who testified that she thought Taylor had a
             learning disability. Taylor's next witness was another
             uncle, Don King, who testified that, during fifth and
             sixth grades, Taylor experienced difficulty in reading
             and that his reading comprehension was poor. King
             also stated that Taylor was a very passive person. As
             his last witness, Taylor called his adoptive mother,
             Lenette Taylor, who testified that Taylor had
             experienced difficulty concentrating in school and that
             she had tried unsuccessfully to get him into special


3 Deoxyribonucleic Acid.

                                       11
          education classes. She testified that Taylor's I.Q. had
          been tested and found to be around 68 to 70, which,
          according to her, is in the mildly retarded range. On
          cross-examination, she acknowledged that, in 1979,
          when he was nine years old, Taylor had tested in a
          normal intellectual range. The record further reflects
          that, although defense counsel had Taylor examined
          by two mental health experts, counsel found it to be in
          Taylor's best interest not to present the experts'
          testimony at trial. As an additional mitigating factor,
          Taylor offered evidence that he was only twenty years
          old at the time of the murder.

                 The jury recommended the death sentence by a
          vote of ten to two. In sentencing Taylor to death, the
          trial judge found the following aggravating factors: (1)
          the murder was committed during the course of a
          burglary and/or sexual battery; (2) the murder was
          committed for financial gain; and (3) the murder was
          committed in an especially heinous, atrocious, or cruel
          manner. As the sole nonstatutory mitigating factor,
          the trial judge found that Taylor was mildly retarded.
          The trial judge sentenced Taylor to death for the first-
          degree murder, to fifteen years' imprisonment for the
          burglary, and to twenty-seven years' imprisonment for
          the sexual battery.


Id.

                             VI.   GROUND ONE

Ground One: The state withheld evidence which was material and
exculpatory in nature and/or presented false evidence in violation of
Mr. Taylor’s constitutional rights.




                                    12
       Petitioner exhausted this ground by presenting it in his Amended Motion

to Vacate Judgments of Convictions and Sentences. 4                         Ex. 31 at 565.

Petitioner contends that despite discovery requests, “the name of FDLE

analyst Shirley Zeigler” was not disclosed to defense counsel. Petition at 33.

Additionally, Petitioner claims “the FBI/FDLE protocol was not provided to the

defense[.]”    Id. at 41.     As such, Petitioner contends Dr. Pollock’s material

change to the DNA protocols was not provided to the defense.                                 Id.

Respondents agree that it appears that the claims regarding Zeigler’s name

and the material change in the DNA protocols were exhausted in the state

courts. Response at 30.

       Petitioner raises Brady/Giglio claims in ground one.5 First, the Court

will address the issue concerning the failure to provide the protocol to the




4 Although not a model of clarity, Petitioner summarily raises a claim that counsel
unreasonably failed to present evidence, referencing ground two of the Petition. Petition at
31 n.30. The Court assumes that Petitioner is referencing his claim of ineffective assistance
of counsel at the guilt phase of the trial contained in ground two. As such, the claim of
ineffective assistance of counsel will only be addressed in ground two, not ground one, even
though Petitioner states he “pleads his allegations in the alternative.” Id. This vague and
conclusory allegation of ineffective assistance of counsel contained in the footnote is otherwise
insufficient and does not meet the standard for obtaining habeas relief.

5 Brady v. Maryland, 373 U.S. 83 (1963) (to successfully sustain a Brady claim, a defendant
must show favorable evidence – either exculpatory or impeaching, was willfully or
inadvertently suppressed by the state, and the evidence was material, resulting in prejudice
to defendant); Giglio v. United States, 405 U.S. 150 (1972) (to establish a Giglio violation, a
defendant must demonstrate the testimony was false, the prosecutor knew the testimony was
false, and the statement was material).

                                               13
defense.   Second, the Court will address Petitioner’s claim that the state

suppressed evidence in its failure to reveal the name of Shirley Zeigler.

      The circuit court, in denying the Rule 3.850/3.851 motion, found:

                  To the extent that [t]he Defendant generally
            avers that the State violated Brady when it “withheld
            documents regarding the DNA testing,” and Giglio,
            this Court denies this subclaim as facially insufficient.
            (Def’s Mot. at 9, 25-29, filed May 23, 2005). See
            Parker v. State, 904 So. 2d 370, 375 n.3 (Fla. 2005); see
            also Gordon v. State, 863 So. 2d 1215, 1218 (Fla. 2003)
            (“A defendant may not simply file a motion for post-
            conviction relief containing conclusory allegations . . .
            and then expect to receive an evidentiary hearing.”).
            The Defendant has had ample opportunity through
            pleadings and the evidentiary hearing to present
            evidence in support of the [sic] any Brady and Giglio
            subclaims. The Defendant has not taken advantage
            of these opportunities, and, as such, this Court finds
            that he has failed to prove, or even allege, the requisite
            prongs of Brady and Giglio. To the extent that these
            claims have been generally averred, the Defendant’s
            Brady and Giglio subclaims are denied.

Ex. 48 at 2042 (footnote omitted).

      On appeal of the denial of the post-conviction motion, the FSC addressed

the Brady/Giglio claims. Ex. 55; Taylor v. State, 62 So. 3d 1101, 1114-15 (Fla.

2011) (per curiam).    The FSC recognized that, for both Brady and Giglio

claims, a defendant carries the burden of establishing a prima facie case based

upon a legally valid claim.     Taylor v. State, 62 So. 3d at 1115 (citation

omitted). Although recognizing the post-conviction court did not examine the

                                       14
evidence in the context of a Brady or Giglio violation, the FSC noted the post-

conviction court did make credibility findings, concluding the testimony of the

defense’s post-conviction expert witness, Dr. Libby, 6 was unreliable with

regard to Dr. Pollock’s (the state’s expert witness) ultimate findings. Taylor

v State, 62 So. 3d at 1115.

       The FSC, deferring to the factual findings of the post-conviction court on

the questions of the credibility of witnesses and the appropriate weight to be

given to the evidence, concluded that the Brady/Giglio claims concerning the

FBI/FDLE protocols fail “under the materiality prongs of both Brady and

Giglio.” Taylor v. State, 62 So. 3d at 1115. The FSC explained its rationale

for denying relief on these claims:

              Even if we assume that the State inadvertently
              failed to disclose these protocols, in light of the
              trial court’s findings of fact, the alleged violations
              cannot ‘reasonably be taken to put the whole case in
              such a different light as to undermine confidence in
              the verdict.” Smith,[ 7 ] 931 So. 2d at 796 (quoting
              Strickler,[ 8 ] 527 U.S. at 290, 119 S. Ct. 1936)
              (articulating the materiality prong of Brady).
              Further, there is no reasonable possibility that the


6 The post-conviction court held it was “not convinced that Dr. Libby had the requisite
background and experience in forensic DNA” for the court to give Dr. Libby’s testimony
considerable weight. Ex. 48 at 2037.

7 Smith v. State, 931 So. 2d 790 (Fla. 2006) (per curiam).

8 Strickler v. Greene, 527 U.S. 263 (1999).


                                              15
              allegedly false testimony could have affected the
              judgement of the jury. See id. (articulating the
              materiality prong of a Giglio claim).

Taylor v. State, 62 So.3d at 1115 (emphasis added).

       Thus, hinging its decision on the materiality prongs of Brady and Giglio,

the FSC found Petitioner’s subclaim concerning the FBI/FDLE protocols fails.

In doing so, the court precisely and comprehensively set forth what must be

demonstrated to successfully prevail on a Brady claim or a Giglio claim.

Taylor v. State, 62 So. 3d at 1114-15. In this instance, the FSC also deferred

to the lower court’s findings of fact and credibility determinations. Finding

Petitioner did not meet the materiality prongs, the FSC found no entitlement

to relief under these claims. The court noted, “[t]he only ‘violation’ identified

by Taylor . . . is the fact that the FBI protocols utilized five to eight probes,

while Dr. Pollock only used four.” Taylor v. State, 62 So. 3d at 1115. Dr.

Pollock readily admitted he deviated from the protocols, 9 but the only

testimony challenging Dr. Pollock’s findings was the testimony of Dr. Libby,

whose testimony was discredited. Id.

       In this Court’s review, the Court presumes the factual determinations of

the state court are correct. Petitioner has failed to rebut the presumption of


9 At trial, Dr. Pollock testified that, with very minor modifications, the Florida Department
of Law Enforcement (FDLE), Jacksonville Regional Crime Lab used FBI protocols. Ex. 6 at
606.

                                             16
correctness with clear and convincing evidence. 28 U.S.C. § 2254(e)(1). This

Court also extends deference to the state court’s credibility determinations.

After hearing testimony, the post-conviction court made a credibility

determination, finding the testimony of Dr. Libby unreliable. The FSC did

not substitute its judgment for that of the post-conviction court, the court that

heard the testimony of the witnesses and assessed the witnesses’ demeanor

and credibility.   Of import, “Federal habeas courts have ‘no license to

redetermine credibility of witnesses whose demeanor has been observed by the

state trial court, but not by them.’” Consalvo v. Sec’y for Dep’t of Corr., 664

F.3d 842, 845 (11th Cir. 2011) (per curiam) (quoting Marshall v. Lonberger,

459 U.S. 422, 434 (1983)), cert. denied, 568 U.S. 849 (2012).

      This Court will give AEDPA deference to the FSC’s decision as it is not

contrary to or an unreasonable application of Supreme Court law or based on

an unreasonable determination of the facts.       Petitioner is not entitled to

habeas relief on this contention of constitutional deprivation.

      Next, the Court will address Petitioner’s second contention, that the

state suppressed evidence by failing to reveal the name of Shirley Zeigler to

defense counsel.    This claim is simply without merit.           Defense counsel

possessed Ms. Zeigler’s initials prior to trial as they were contained in the

calculated fragment reports submitted to defense counsel three days before

                                       17
trial.    Taylor v. State, 62 So. 3d at 1116.    As Ms. Zeigler’s initials were

disclosed during discovery, Petitioner “fails to establish that the State

suppressed Zeigler’s name[.]”     Id. at 1117.   Since defense counsel had the

information, any Brady claim must fail. Id. Additionally, the FSC concluded

that Petitioner’s Brady/Giglio claims would fail under the materiality prongs

of the two tests as “the evidence is not material.” Id. The FSC found Ms.

Zeigler did not ultimately disagree with Dr. Pollock’s findings and her

testimony would unlikely undermine confidence in the outcome of the case, nor

is there any reasonable possibility that the alleged false testimony could have

affected the judgment of the jury. Id.

         Notably, the FSC found, giving deference to the trial court’s factual

findings and credibility determinations, that (1) Dr. Libby was not credible; (2)

in light of the findings of fact by the trial court, the alleged violations cannot

reasonably be taken to put the whole case in such a different light as to

undermine confidence in the verdict nor is there any reasonable possibility that

the false testimony could have affected the judgment of the jury; (3) the initials

of Shirley Zeigler were in fact disclosed during discovery, meaning the defense

had the information it needed; and (4) Zeigler did not ultimately disagree with

Dr. Pollock’s findings, negating the materiality prongs of Brady and Giglio.

Response at 44. Furthermore, “[n]ot only was Zeigler’s existence disclosed

                                       18
through the lab report, and thereby no Brady violation proved, there has been

no showing that the prosecutor knowingly presented any false trial testimony

concerning Zeigler, and thereby no Giglio violation has been demonstrated.”

Response at 62.

       Of course, there was much more than just DNA evidence presented

against Petitioner (Petitioner’s presence near the murder scene and evidence

of the stolen vehicle; his link to the victim’s stolen jewelry, found buried in

Petitioner’s once shared back yard; Petitioner’s jailhouse confession;

Petitioner’s being a Type A secretor, matching the semen found at the scene;

and Petitioner’s comment to the police, given after he provided blood, saliva,

and hair for testing, as to when the police would be back to pick him up).10 Ex.

6 at 533-34 (Diane Hanson, FDLE crime lab analyst assigned to the serology

section, testified Petitioner’s blood sample showed he is a type A secretor).

See Response at 64; Taylor v. State, 630 So. 2d at 1039-40.




10 The record supporting the conviction at the guilt phase included, but is not limited to: “(1)
testimony from Dr. James M. Pollock, Jr. matching semen recovered from a blouse found at
the scene of the crime to Taylor's DNA profile; (2) testimony from Johnny Allen Taylor and
Jason Leister indicating that Taylor, on two different occasions, went into the backyard of
his old residence looking for items in the area where Ms. Vest's jewelry was found; (3)
evidence and testimony from Detective T. C. O'Steen that the sailboat necklace, along with
multiple other pieces of jewelry identified as belonging to the victim, was found buried in the
backyard of Taylor's old residence; and (4) testimony from Detective John Robert Bogers and
Timothy Dale Cowart about inculpatory statements made by Taylor.” Taylor v. State, 260
So. 3d 151, 161 (Fla. 2018) (per curiam) (footnote omitted).

                                              19
       Upon review, Petitioner cannot satisfy the “contrary to” test of 28 U.S.C.

§ 2254(d)(1) as the state court rejected this ground based on Brady and Giglio.

Moreover, Petitioner has not shown the state court unreasonably applied

Brady and Giglio or unreasonably determined the facts. Finally, the record

and reasonableness standard support the state court’s findings.

       Therefore, applying the AEDPA deference standard, Petitioner is not

entitled to habeas relief on ground one.              The Court concludes the FSC’s

decision affirming the trial court’s decision on the guilt phase is not contrary

to, nor an unreasonable application of controlling United States Supreme

Court precedent.      11    As Petitioner has failed to demonstrate that the

adjudication of the state court was contrary to or an unreasonable application

of any clearly established federal law as determine by the United States

Supreme Court or an unreasonable determination of the facts, Petitioner is not

entitled to habeas relief.

                                    VII.    GROUND TWO

Ground Two: Mr. Taylor was denied the effective assistance of
counsel at the guilt phase of the capital proceedings, in violation of
the Sixth, Eighth and Fourteenth Amendments to the United States
Constitution.


11 Even assuming a violation, Petitioner has failed to satisfy the standard set forth in Brecht
v. Abrahamson, 507 U.S. 619, 637 (1993) (requiring a petitioner to demonstrate the violation
had a substantial and injurious effect or influence in determining the jury’s verdict). See
Response at 67.

                                              20
      There is no doubt, at the time of pre-trial and trial, the use of DNA

evidence in criminal prosecutions was in its infancy. Today’s expectations for

attacking DNA evidence are certainly very different from those in existence in

1991. Although this was Mr. Tassone’s first case dealing with DNA, in 1991,

not many Florida criminal defense attorneys would have had experience,

extensive or otherwise, with dealing with DNA evidence.       A semen stain

proved to be part of the evidence used to secure the conviction of Petitioner.

Petitioner contends that his counsel, Frank Tassone, failed to adequately

investigate, prepare, and challenge this DNA evidence.     Petition at 44-45.

The record shows otherwise.

      Mr. Tassone immediately tackled the issue that the defense would be

facing novel DNA evidence and related testimony at trial by promptly filing a

Motion for Appointment of Expert Witness to Assist Defendant. Ex. 2 at 81-

82.   His motion reflects counsel’s awareness that he would need an

independent expert to help prepare the defense and review any and all FDLE

reports as to results from the serological and DNA testing. Id. at 81. Mr.

Tassone suggested two prominent agencies to the court, Lifecodes

International and Cellmark Corporation, signifying that Mr. Tassone already

had a working knowledge of the expertise needed to attack the DNA evidence.

Id.

                                     21
      The trial court granted the motion and appointed David Goldman, M.D.,

Chief, Section on Genetic Studies, LCS, NIAAA. Id. at 87-88. Dr. Goldman,

of the National Institute of Health (NIH), a well-recognized expert in his field,

assisted the defense in preparation for addressing the DNA evidence. When

Dr. Goldman asked for time to review copies of audioradiograms, the case file,

the population data base, and the procedures used to obtain the DNA results,

Mr. Tassone, on October 4, 1991, filed a Second Motion for Continuance. Id.

at 161-62. The court addressed the motion. Ex. 20 (Friday, October 4, 1991)

at 60. The court noted that the copies of the materials requested had been

provided to Dr. Goldman, and Mr. Tassone confirmed that fact. Id. at 63.

Mr. Tassone informed the court that Dr. Goldman had provided his opinion to

counsel telephonically. Id. at 63-64. Mr. Tassone said he had an extensive

conversation with Dr. Goldman and was satisfied that Dr. Goldman had

assisted counsel as much as he could. Id. at 64. Mr. Tassone assured the

court that Dr. Goldman received everything he asked for in order to assist

counsel.12 Id.

      The court noted that defense counsel had expressed an intention to not

call Dr. Goldman at trial based on Dr. Goldman’s verbal report to counsel. Id.



12 Dr. Pollock, the state’s expert at trial, testified he knew Dr. Goldman,
identified as a professor at the NIH. Ex. 6 at 605.

                                       22
Mr. Tassone confirmed that was the case, but he also advised the court it may

be necessary for defense counsel to be in telephone communication with Dr.

Goldman during the course of the trial. Id. Mr. Tassone mentioned that in

his last conversation with Dr. Goldman, which took place on Wednesday or

Thursday, Dr. Goldman told counsel where he would be located. Id. at 65.

Counsel also told the court he could not state with specificity that he would not

call Dr. Goldman as that decision would be dependent on what happened

during the course of the trial, but that counsel currently did not intend to call

Dr. Goldman as a witness. Id. The court took the motion concerning Dr.

Goldman under advisement until Monday (October 7, 1991). Id. at 69.

      On October 7, 1991, Mr. Tassone told the court he had spoken with Dr.

Goldman on Saturday and Sunday, and that Dr. Goldman had provided

telephone numbers. Ex. 20 (Monday, October 7, 1991) at 81-82. Mr. Tassone

said, “[i]t may arise that I may ask for a period of time to talk to Dr. Goldman

during an evening and perhaps to recess for that period of time until the

following morning.”    Id. at 82.   Mr. Tassone confirmed he did not need a

continuance. Id. The court found the motion for continuance moot. Id.

      At the post-conviction evidentiary hearing, Mr. Tassone testified that

this would have been his first case involving DNA evidence and it was only the

second case in the circuit or the state using DNA results. Ex. 38 at 1382, 1397-

                                       23
98.     He further testified he had an independent recollection of what Dr.

Goldman told him prior to trial:

                    And Dr. Goldman essentially indicated that on
              the basis of what he received or what I told him or both
              that he essentially said that in his opinion that the
              DNA testing was done properly, or maybe not properly
              was the word but that he didn’t have any major
              complaints with the DNA testing.

EH at 1387-88.

        Mr. Tassone said he discussed protocols with Dr. Goldman. Id. at 1389.

Mr. Tassone readily admitted he was not familiar with Frye 13 hearings in

1991.     Id. at 1393, 1398.     He testified that, after receiving the requested

documents, he would have inquired of Dr. Goldman what things could be

attacked at trial. Id. at 1412. Upon preparing and formulating questions

regarding Dr. Pollock’s findings, Mr. Tassone attested he felt he did an

adequate job during voir dire and cross-examination of Dr. Pollock in the 1991

trial. Id. at 1413.

        Mr. Tassone said he asked Dr. Pollock about faint bands, the initials JP

on the autoradiograms, the initials SLZ on the calculated fragment length

documents, match criteria, and the differences in measurements of Dr. Pollock

and of Shirley Zeigler. Id. at 1413-18. Mr. Tassone said he had far more than



13 Frye v. United States, 293 F.1013 (D.C. Cir. 1923).

                                            24
one conversation with Dr. Goldman and he had a very good level of comfort

dealing with DNA issues after speaking with Dr. Goldman. Id. at 1418-19.

      As far as experience, Mr. Tassone said, he conservatively estimated that

he had dealt with approximately fifteen death penalty cases prior to Mr.

Taylor’s case. Id. at 1420. Mr. Tassone stated he had been both a prosecutor

and a defense attorney.     Id.   He confirmed that he reviewed the relevant

reports and made decisions as to which people to depose prior to trial, including

deciding to depose Dr. Pollock.     Id. at 1420-21.   As far as coming to the

decision to not call Dr. Goldman as a witness, in response to inquiry, Mr.

Tassone explained:

                 Q I apologize. Why did you decide not to call
            Dr. Goldman as a witness?

                 A Probably because I felt comfortable in cross
            examining Dr. Pollock.

                  Q Is it some times [sic] better to get your points
            across in just cross examining a particular witness as
            opposed to putting another expert that could kind of
            corroborate what that expert – original expert called
            by the State testified to?

                  A Sure.

Id. at 1428-29.

      In the Petition, Petitioner claims he received the ineffective assistance

of trial counsel based on counsel’s failure to request a Frye hearing and

                                       25
adequately investigate, prepare, and challenge the DNA evidence; failure to

present an adequately prepared DNA expert to effectively challenge Dr.

Pollock’s findings; and, failure to file a motion in limine to suppress the blouse

or object to the lack of foundation and a break in the chain of custody. Petition

at 44-65.

      Relying on the Strickland two-pronged standard, the trial court denied

the Rule 3.850/3.851 motion. Ex. 48 at 2029-30. As noted above, the FSC

affirmed the decision of the trial court. Taylor v. State, 62 So. 3d 1101. As

the state court properly applied the two-pronged Strickland standard of

review, Petitioner cannot satisfy the “contrary to” test of 28 U.S.C. § 2254(d)(1)

as the state court rejected Petitioner’s claim based on Strickland.

      Of import, the trial court, regarding the claim that Petitioner was

ineffective for failure to file and litigate a motion in limine pursuant to Frye,

found Petitioner failed to satisfy the performance prong of Strickland. Ex. 48

at 2033-34. See Taylor v. State, 62 So. 3d at 1111 (finding Petitioner fails

under the deficiency prong as the failure to request a Frye hearing did not

result in ineffectiveness of counsel and any failure to present particular

evidence was not essential for counsel to be considered effective). The trial

court also found Mr. Tassone adequately challenged the serology and DNA

evidence. Ex. 48 at 2037. The court relied on the fact that counsel deposed

                                       26
the state’s expert, requested the appointment of a defense expert, consulted

with the defense expert, and communicated sufficiently with the defense

expert to obtain “enough ammunition . . . to effectively cross examine the

State’s expert, Dr. James Pollack [sic].” Id. at 2035. Of note, Mr. Tassone

asked for permission to voir dire Dr. Pollock, and once permission was granted,

Mr. Tassone vetted Dr. Pollock’s limited experience in being qualified as an

expert, the lack of quality control analysis of the laboratory, and the potential

for human error in the analysis.     Id.    After this questioning, Mr. Tassone

refused to stipulate to Dr. Pollock’s qualifications. Id.

      The trial court recognized Mr. Tassone’s vigorous cross examination of

Dr. Pollock, attacking Pollock’s credibility, analysis, methodology, and the

matter of quality control.     Id. at 2035-36.      Mr. Tassone’s examination

included pointed questions concerning the consideration of faint bands, bands

too faint to meet FBI standards, and the FDLE laboratory’s use of a broadened

match criteria of 2.5 per cent compared to the apparent industry standard of 1

per cent. Id. at 2036. As such, the trial court found Mr. Tassone did not

commit error under the Strickland standard of review in that Mr. Tassone

“adequately challenged the serology and DNA evidence[.]” Id. at 2037.

      The FSC addressed the claim of whether counsel was ineffective for

failure to request a Frye hearing, for failure to object to admission of DNA

                                       27
evidence and Dr. Pollock’s testimony about DNA, and for failure to provide any

expert testimony to support trial counsel’s attack on the DNA evidence.

Taylor v. State, 62 So.3d at 1110-12.        In rejecting Petitioner’s claim of

ineffectiveness, the court found Petitioner failed to satisfy the deficiency prong

of Strickland. Id.

      The post-conviction state court evidentiary hearing demonstrates the

following.   Petitioner’s trial counsel, Mr. Tassone, is a very experienced

lawyer and was considered to be experienced defense counsel at the time of

Petitioner’s trial in 1991. “When courts are examining the performance of an

experienced trial counsel, the presumption that his conduct was reasonable is

even stronger.” Hardwick v. Benton, 318 F. App’x 844, 846 n.2 (11th Cir.

2009) (per curiam) (quoting Chandler v. United States, 218 F.3d 1305, 1316

(11th Cir.2000)). Here, the trial court found Petitioner failed to overcome the

presumption of effective performance accorded to his counsel. See Taylor v.

State, 62 So. 3d at 1109 (“There is a strong presumption that trial counsel’s

performance was not ineffective.”).

      Indeed, the FSC found Petitioner’s claim of ineffective assistance of

counsel failed under the deficiency prong with respect to the contention that

counsel was ineffective for failure to request a Frye hearing, id. at 1110-11, for

failure to object to admission of DNA evidence and to Dr. Pollock’s testimony

                                       28
about DNA, id. at 1111, and finally, for failure to provide any expert testimony

to support trial counsel’s attack on the DNA evidence.           Id. at 1111-12.

Importantly, the court found counsel made a strategic decision not to call the

expert, negating the claim of deficient performance. Id. at 1112. Notably,

the strategic decision as to whether to present witness testimony is left within

trial counsel’s domain.   Waters v. Thomas, 46 F.3d 1506, 1512 (11th Cir.)

(citation omitted) (“[w]hich witnesses, if any, to call, and when to call them, is

the epitome of a strategic decision, and it is one that we will seldom, if ever,

second guess.”), cert. denied, 516 U.S. 856 (1995). Here, the Court recognizes

that counsel is given wide latitude in making strategic decisions, and in this

instance, Mr. Tassone’s performance did not fall outside the norm.

      Petitioner has failed to show his counsel performed deficiently. Indeed,

this Court has found:

                   First, whether or not defense counsel retains the
            services of an expert is trial strategy. Attorneys are
            generally not held to be constitutionally ineffective
            because of tactical decisions or strategies. United
            States v. Guerra, 628 F.2d 410, 413 (5th Cir. 1980),
            cert denied, 450 U.S. 934 (1981). Moreover, “[e]ven if
            in retrospect, the strategy appears to have been wrong,
            the decision will be held ineffective only if it was so
            patently unreasonable that no competent attorney
            would have chosen it.” Adams v. Wainwright, 709 F.2d
            1443, 1445 (11th Cir. 1983), cert denied, 464 U.S. 1063
            (1984).



                                       29
Sweat v. United States, No. 3:06-CR-379-J-25MCR, 2011 WL 13287076, at *2

(M.D. Fla. Aug. 24, 2011) (not reported in F. Supp.). Here, defense counsel

effectively cross examined the state’s expert. Petitioner has failed to show the

required prejudice under Strickland by any failure to call an expert witness.

Just because the state called an expert does not mean that the defense must

do the same. Richter, 562 U.S. at 111 (concluding Strickland “does not enact

Newton’s third law for the presentation of evidence, requiring for every

prosecution expert an equal and opposite expert from the defense”). Finally,

there is no reasonable likelihood that the testimony of a defense expert would

have changed the verdict. The evidence against Petitioner “is abundant and

essentially unrefuted.” Taylor v. State, 260 So. 3d at 165.

       Petitioner also claims his counsel’s performance was deficient because

he failed to request a Richardson14 hearing during the course of the trial when

Shirley Zeigler’s name was tied to the initials on the calculated fragment

report.    In a Richardson hearing, the court would determine whether a

discovery violation resulted in harm or prejudice to the defendant, inquiring

into the surrounding circumstances such as whether the violation of a

discovery rule was inadvertent or willful, whether the violation was trivial or



14 Richardson v. State, 246 So. 2d 771 (Fla. 1971).

                                            30
substantial, and what effect the violation had upon the defendant’s ability to

prepare for trial. Richardson, 246 So. 2d at 775.

      Under the circumstances presented, counsel could not be deemed

ineffective for failure to request a Richardson hearing because, “such a hearing

was not appropriate under the circumstances.” Taylor v. State, 62 So. 3d at

1112. In fact, there was no concealment by the state as the state provided the

calculated fragment report prior to trial, and the document included Ms.

Zeigler’s initials. There simply was no discovery violation or concealment,

inadvertent or otherwise. As such, counsel’s performance cannot be deemed

deficient. Moreover, the FSC found no prejudice as Ms. Zeigler stated she

agreed with Dr. Pollock’s ultimate findings. Id.

      The record shows Ms. Zeigler testified at the evidentiary hearing that,

by looking at the computer printout, she had no dispute “in terms of [her]

findings versus Dr. Pollock’s findings[.]” Ex. 38 at 1274, 1284. Thus, the

FSC concluded that failure to request a Richardson hearing was harmless.

Taylor v. State, 62 So. 3d at 1112. Ms. Zeigler attested that an analyst “had

the ability to do a manual override,” but she did not think it had been part of

the protocol and she did not recall seeing that in the procedures. Ex. 38 at

1274-75. Dr. Pollock testified the weak banding or signals were interpretable.

Id. at 1684. He found the signals were visible, he did not interpret them as

                                      31
being an anomaly, and he relied on the results. Id. at 1684. He also stated

that this reliance was acceptable in the forensic scientific community.15 Id.

       This Court concludes there was no discovery violation; therefore, counsel

was not ineffective for failure to request a Richardson hearing. “An attorney’s

actions are sound trial strategy, and thus effective, if a reasonable attorney

could have taken the same actions.” Harvey v. Warden, Union Correctional

Institution, 629 F.3d 1228, 1243 (11th Cir.) (emphasis added), cert. denied, 565

U.S. 1035 (2011). A reasonable attorney could certainly have concluded that

there was no call for a Richardson hearing under these circumstances. As “the

bounds of constitutionally effective assistance of counsel are very wide[,]” Mr.

Tassone’s actions were within the broad range of reasonably competent

performance under prevailing professional standards.                  Failure to meet the

deficiency prong of Strickland is fatal to Petitioner’s claim of ineffective

assistance of counsel. See Reaves v. Sec’y, Fla. Dep’t of Corr., 872 F.3d 1137,

1151 (11th Cir. 2017), cert. denied, 138 S. Ct. 2681 (2018) (failure to satisfy one

Strickland component is fatal to the claim).




15 The FSC determined that even if Ms. Zeigler were presented to testify on retrial, she
would testify that she ultimately agreed with Dr. Pollock’s conclusion that the semen found
on the green blouse matched Petitioner’s DNA profile, and, as a result, there would be no
acquittal on retrial because the “direct evidence linking Taylor to the scene of the crime would
not be refuted by the presentation of Zeigler as an additional witness[.]” Taylor v. State, 260
So. 3d at 165.

                                              32
      Petitioner also contends, had Mr. Tassone adequately prepared for trial,

he would have developed the theory that the white blouse with blood stains

found at the scene was introduced into evidence, but forensic testing was

actually performed on a green or turquoise blouse. Petition at 60. Petitioner

avers that there is no way to know the color of the blouse introduced into

evidence at trial because there was no foundation laid. Id. at 62-64.

      The trial court, in its order denying post-conviction relief, held:

                   Having reviewed the record with respect to the
            blouse, the Court notes that there were times during
            the examination of the witnesses when it would have
            been helpful for clarity of the record, for the prosecutor
            and Mr. Tassone to have asked the witnesses to specify
            the color of the blouse that was being introduced into
            evidence. However, it is evident that it was the
            green blouse that the witnesses were referring
            to in their testimony and which was entered into
            evidence at trial.

Ex. 48 at 2042 (emphasis added).

      The FSC deferred to this factual finding of the trial court, made after the

trial court “examined the record, processed the evidence revealed during the

evidentiary hearing, and made a factual determination” that the green blouse

was the one the witnesses referred to in their testimony and the court entered

into evidence at trial. Taylor v. State, 62 So. 3d at 1113. The FSC labeled

this claim “a red herring” in rejecting the defense’s theory of “a phantom white



                                       33
blouse.”   Id.   As such, the FSC soundly rejected the claim of ineffective

assistance of counsel for failure to develop this theory as unfounded and

unsupportable.

      The record shows the following. Under State’s Exhibits, there is listed

“No. 61 blouse[.]” Ex. 1 at page 9 of Index. In his deposition, John C. Wilson,

senior latent print examiner with FDLE, referred to 28I as a green shirt or

blouse. Ex. 20 at 457. Dr. Pollock, in his deposition, referenced 28 INDIA as

being the stain from the blouse. Id. at 650, 653.

      At trial, Gary W. Powers, a Jacksonville Sheriff’s Office evidence

technician, identified state’s exhibit HH as a blouse found on the floor beside

the victim’s bed. Ex. 6 at 288. He did not refer to the color of the exhibit.

He also mentioned that other items of clothing were taken from the scene and

turned into the evidence room for further examination. Id. Diane Hanson, a

forensic serologist employed by FDLE, testified that state’s exhibit HH,

introduced into evidence as state’s exhibit 61, was the item tested. Id. at 537.

Ms. Hanson said she examined the blouse for the presence of semen. Id. at

538-40. She identified semen on the blouse from a type A secretor, the same

type as Petitioner. Id. at 540. Dr. James M. Pollock, Jr., an expert in forensic

serology and DNA analysis, testified he extracted DNA from a stain from a

turquoise colored blouse, his exhibit number 28I. Id. at 583. He attested

                                      34
that the stain on the blouse matched the DNA profile from Petitioner. Id. at

585, 588, 593.

      At the evidentiary hearing, Mr. Powers testified item number 10 was a

white blouse with blood stains that was found underneath the victim’s head,

on the floor. Ex. 38 at 1184-85, Item number 28, however, is labeled clothes

found on the bedroom floor. Id. at 1188. Mr. Powers said the blouse at trial

“was a white blouse.” Id. at 1193. He then stated he assumed it was a white

blouse based on the earlier reference to a white blouse being collected at the

scene. Id. at 1194. Ms. Zeigler, another FDLE analyst, testified that Dr.

Pollock referred to “varieties on green fabric.” Id. at 1283.

      At the evidentiary hearing, Mr. Tassone testified he had no independent

recollection as to the color of exhibit HH, the blouse. Id. at 1356. He attested

that in Ms. Hanson’s deposition, she identified exhibit 28I as a green blouse,

FDLE lab number “quadruple 090404483.” Id. at 1426. The state, at the

evidentiary hearing, called Dr. Pollock, and he testified that his notes reflect

that for exhibit 28I, he examined “a stain on a green fabric[.]” Id. at 1706.

Bernardo de la Rionda, the prosecutor, testified at the evidentiary hearing that

the exhibit labeled HH, 61, and 28I refers to the green blouse that was an

exhibit that came from FDLE referred to as 28I, then marked for identification

purposes as HH, and finally introduced into evidence as 61. Id. at 1766. Mr.

                                       35
Rionda attested that he showed the green blouse to Mr. Tassone prior to trial.

Id. at 1768.

      The state’s evidence returned from the FSC lists exhibit HH as a green

blouse, introduced as exhibit 61 at trial. Ex. 51 at 4 (Exhibit C, Evidence

Cross Reference, State Evidence). Ms. Hanson’s April 9, 1991 FDLE death

investigation report to the sheriff references exhibit #10 as being a white

blouse from under the victim’s head on the floor. Id. at 41-42. Exhibit #28

contains multiple items (28A blue skirt, 28B white tissue, 28C plaid shorts,

28D plaid sleeveless top, 28E green skirt, 28F blue, print scarf, 28G white

blouse, 28H blue-green blouse, 28I green blouse, 28J turquoise dress)

(emphasis added).    Id. at 42-43.   More specifically, under exhibit 28I, Ms.

Hanson states, “[s]emen was demonstrated on the green blouse recovered from

the bedroom floor by the presence of intact non-motile spermatozoa.” Id. at

46. Lab # 90404483, item 28I, is listed as a stain from blouse. Id. at 49. The

Procedure Data references exhibit 28I.       Id. at 50.   The Description and

Inventory of Evidence written by Dr. Pollock, case no. 90404483, refers to #28I,

a cutting from blouse, further described as “varieties on green fabric[.]” Id. at

65.

      In Dr. Pollock’s deposition, he references item 28 INDIA. Id. at 89, 91,

105. His death investigation report to the sheriff, dated July 17, 1991, refers

                                       36
to #28I as the “stain from blouse.”    Id. at 110-11.   Mr. Powers’ Evidence

Technician Report lists #10 as a white blouse with blood stains under victim’s

head on floor and # 28 as assorted clothing from bedroom floor. Id. at 215.

      Under these circumstances and based on the record, Mr. Tassone was

not ineffective for failure to file a motion in limine to suppress the blouse or

object to the lack of foundation and a break in the chain of custody. Indeed,

he cannot be deemed ineffective for failure to develop a theory that the white

blouse with blood stains found at the scene was introduced into evidence, but

forensic testing was actually performed on a green or turquoise blouse.

      The purported theory that the white blouse was the one the witnesses

referred to in their testimony and the court entered into evidence at trial is

primarily based on the fact that Mr. Tassone and Mr. de la Rionda did not refer

to the color of the blouse when they examined witnesses at trial and Mr.

Powers’ evidentiary hearing testimony that the white blouse was introduced

at trial or he assumed it was the white blouse. The record demonstrates that

exhibit HH, 61, and 28I, were all used as identifiers for the green blouse/green

fabric, the evidence introduced at trial to support Petitioner’s conviction.

When the evidence was returned from the FSC, it was referred to as exhibit

HH, a green blouse, introduced as exhibit 61 at trial. The Court will give

deference to the factual finding of the state court as it has not been rebutted

                                      37
by clear and convincing evidence.      Moreover, under these circumstances,

defense counsel was not ineffective for failure to develop the “white blouse”

theory as the evidence overwhelmingly showed that the witnesses were

referring to the green blouse or green fabric as being the source of the semen

and DNA evidence used against Petitioner at trial. As such, Mr. Tassone was

not ineffective based on any failure to file a motion in limine to suppress the

blouse or object to the lack of foundation or break in a chain of custody of the

blouse introduced at trial.

      The Court concludes counsel’s performance was not constitutionally

deficient under the circumstances presented to counsel in 1991 and Petitioner

is not entitled to habeas relief.   Mr. Tassone performed reasonably, well

within the scope of permissible performance. Perfection is not the standard.

Mr. Tassone conducted a voir dire examination of Dr. Pollock, vigorously cross

examined Dr. Pollock, made a reasoned, strategic decision not to call Dr.

Goldman after conferring with Dr. Goldman about the DNA evidence, was well

prepared for trial, did not perform deficiently for failure to request a

Richardson hearing as there was no discovery violation, or for failure to file a

motion in limine to suppress the blouse or object to lack of foundation or chain

of custody of the blouse introduced at trial, or for failure to request a Frye

hearing.

                                      38
       Of course, in hindsight counsel could have done things differently or done

more. Although every attorney may not have chosen the same approach or

strategy, Mr. Tassone’s performance did not so undermine the proper

functioning of the adversarial process that Petitioner was deprived of a fair

trial.16 This Court has opined:

              “To state the obvious: the trial lawyers, in every case,
              could have done something more or something
              different. So, omissions are inevitable. But, the issue
              is not what is possible or ‘what is prudent or
              appropriate, but only what is constitutionally
              compelled.’” Chandler v. United States, 218 F.3d
              1305, 1313 (11th Cir.2000) (quoting Burger v. Kemp,
              483 U.S. 776, 794, 107 S. Ct. 3114, 97 L.Ed.2d 638
              (1987)).    In finding prejudice, the court must
              determine that the result of the proceedings would
              have been different considering “the totality of the
              evidence before the judge or jury.” Berghuis v.
              Thompkins, ––– U.S. ––––, 130 S. Ct. 2250, 2265, 176
              L.Ed.2d 1098 (2010) (quoting Strickland, 466 U.S. at
              695).




16 The Fourteenth Amendment provides any state shall not deprive any person of life,
liberty, or property, without due process of law. U.S. Const. amend. 14. To the extent a
Fourteenth Amendment claim was raised and addressed, the adjudication of the state court
resulted in a decision that involved a reasonable application of clearly established federal
law, as determined by the United States Supreme Court. Therefore, Petitioner is not
entitled to relief on this Fourteenth Amendment claim because the state court’s decision was
not contrary to clearly established federal law, did not involve an unreasonable application
of clearly established federal law, and was not based on an unreasonable determination of
the facts based on the evidence presented in the state court proceedings. Therefore, AEDPA
deference is due, or alternatively, Petitioner is not entitled to federal habeas relief on this
Fourteenth Amendment claim.

                                              39
Kuhns v. Sec’y Dep’t of Corr., No. 2:08-cv-163-FtM-29SPC, 2011 WL 1085013,

at *6 (M.D. Fla. Mar. 21, 2011) (not reported in F.Supp.2d).

      The Court finds the state court’s determination is consistent with federal

precedent. The state court’s decision is entitled to AEDPA deference. The

state court’s ruling is based on a reasonable determination of the facts and a

reasonable application of the law. In short, the state court’s adjudication of

the claim is not contrary to or an unreasonable application of Strickland and

its progeny or based on an unreasonable determination of the facts.

Therefore, the state court’s decision is entitled to deference and ground two is

due to be denied.

      As the threshold standard of Strickland has not been met, Petitioner has

failed to demonstrate that his trial was fundamentally unfair and his counsel

ineffective.   Thus, he has failed to demonstrate Sixth or Fourteenth

Amendment violations.

      The remaining question is whether Petitioner has shown an Eighth

Amendment violation.      Barbaric punishments are prohibited under the

Eighth Amendment. Of import, “[t]he Eighth Amendment states: ‘Excessive

bail shall not be required, nor excessive fines imposed, nor cruel and unusual

punishments inflicted.’” Graham v. Florida, No. 08-7412, 2010 WL 1946731,

at *7 (2010). Other than mentioning the Eighth Amendment to the United

                                      40
States Constitution in the statement setting forth Ground II, Petition at 44,

Petitioner does not mention or attempt to support an Eighth Amendment

claim.

      The Court finds the Eighth Amendment claim under the claim of

ineffective assistance of counsel at the guilt phase of the capital proceedings

raised in ground two both vague and conclusory. Notably, Petitioner does not

address the penalty phase of the state court proceedings in this ground. He

only relies on the guilt phase of the capital proceeding, and he raises the Eighth

Amendment claim in a summary fashion. Without more, Petitioner cannot

prevail on this Eighth Amendment claim. Therefore, the Eighth Amendment

claim raised in ground two is due to be denied.

                             VIII.   GROUND THREE

Ground Three: Mr. Taylor was denied the effective assistance of
counsel at the penalty phase of his capital trial, in violation of his
rights to due process and equal protection under the United States
Constitution, as well as his rights under the Fifth, Sixth and Eighth
Amendments.

      In this ground, Petitioner claims his counsel provided ineffective

assistance in violation of the Sixth Amendment because he never presented a

wealth of mitigation due to an inadequate investigation. Petition at 66. As

such, Petitioner claims he was “deprived of the full impact of substantial and

compelling statutory and nonstatutory mitigating evidence.”         Id. (footnote

                                       41
omitted).   In this regard, Petitioner contends, “because counsel failed to

undertake an adequate investigation, counsel was unable to provide mental

health experts with background information essential to making an accurate

diagnosis and assessment of Mr. Taylor’s mental state.” Id. at 72. Therefore,

Petitioner opines, counsel’s alleged failure to discover Petitioner had the

problem-solving ability and emotional age of a thirteen-year-old, suffers from

impaired neurological development, is a chronic alcohol and drug abuser, has

undiagnosed attention deficit disorder, and suffers from organic brain

syndrome resulted in constitutionally inadequate psychiatric evaluations by

court appointed experts. Id. at 72-73. In sum, Petitioner claims he suffered

prejudice based on his counsel’s failure to investigate and prepare for the

penalty phase of the capital trial. Id. at 73.

      The Fifth Amendment provides: “[n]o person shall . . . be deprived of

life, liberty, or property, without due process of law[.]” U.S. Const. amend. V.

The Fifth Amendment’s due process protection applies to the states by virtue

of the Fourteenth Amendment. U.S. Const. Amends. 5, 14. The Court first

notes that Petitioner completely fails to provide support for claims under either

the Fifth or Eighth Amendments in his Petition. Even liberally construing

ground three, it only presents allegations supporting a claim of ineffective

assistance of counsel under the Sixth Amendment. The Memorandum does

                                       42
not present any Fifth Amendment or Eighth Amendment claims. Therefore,

the Court finds Petitioner is not entitled to federal habeas relief under either

the Fifth or Eighth Amendments in this claim of ineffective assistance of

counsel at the penalty phase of his capital trial.

       Petitioner does raise a Sixth Amendment claim of ineffective assistance

of counsel; however, he faces overwhelming procedural hurdles in that

Petitioner’s post-conviction counsel expressly withdrew this claim at the post-

conviction evidentiary hearing in Petitioner’s presence, without objection or

exception being made by Petitioner.

       The record demonstrates the following. Petitioner was present at the

post-conviction evidentiary hearing.          Ex. 38 at 1146.       Michael P. Reiter, 17

post-conviction counsel for Petitioner, announced the following:

                     MR. REITER: Judge, I had indicated I
              spoke to my client and indicated to the State
              there are some claims in the 3.850 that we will
              be withdrawing. Two of them – actually we
              have been granted evidentiary hearing on, the
              rest are basically legal arguments, claim, six,
              paragraphs two through eight, the rest we will be keep
              of six –


17 Petitioner puts some emphasis on the fact that Mr. Reiter, who represented Petitioner at
the post-conviction evidentiary hearing, was not the same attorney who originally pled the
ineffective assistance of counsel at the penalty phase claim. Memorandum at 38 n.20. The
record demonstrates that is the case. Ex. 33. However, the record also shows that Robert
A. Harper, who originally pled the claim, certified there was a conflict with his client, and
moved to withdraw as counsel. Ex. 34 at 943-44, 946. The court granted the motion and,
upon request, substituted Mr. Reiter as counsel. Id. at 948.

                                             43
                  THE COURT: Two, three, four, five, six, seven
            and eight.

                  MR. REITER: I’m withdrawing.

                  THE COURT: Okay.

                  MR. REITER:        Claim seven, experts,
            withdrawn, claim eight, instruction of reasonable
            doubt, withdrawn.

                  THE COURT: Hold on.

                   MR. REITER:          Claim nine, ineffective
            assistance of counsel for penalty phase
            withdrawn. Claim ten, will be withdrawn on the
            condition Mr. De la Rionda reserves to the court that
            his office did not draft the sentencing order.

                   MR. DE LA RIONDA: I can address that at
            this time, the State Attorney’s Office did not draft any
            sentencing order.

                  THE COURT: Okay.

                 MR. REITER: Claim 14, mercy instruction,
            and claim 18, judge failed to file mitigation
            withdrawn.

Id. at 1147-48 (emphasis added).

      Mr. Reiter represented that he had spoken with his client and they

wished to withdraw the claim of ineffective assistance of counsel for the penalty

phase. Petitioner was present when Mr. Reiter announced the decision to the

court and Petitioner did not express any opposition to the announcement or

                                       44
delineate any exceptions to the announcement.            A defendant has an

affirmative duty to speak up if his attorney is stating something on the record

other than what had been agreed upon prior to the proceeding.           See e.g.

Singfield v. State, 74 So. 3d 127, 129 (Fla. 2nd DCA Sept. 23, 2011) (per curiam)

(once advised of probable sentence, a defendant has a duty to speak up if his

attorney promised something different).        Apparently, Petitioner is now

second-guessing the decision to abandon this ground and desires to raise a

claim that he discussed with counsel and decided to withdraw at the state post-

conviction proceeding.

      At this stage, the claim is unexhausted and procedurally defaulted. The

record shows Petitioner affirmatively abandoned this claim.       Furthermore,

the matter was not taken up on appeal to the FSC, further evincing

abandonment. See Atwater v. Crosby, 451 F.3d 799, 810 (11th Cir. 2006) (a

petitioner abandons a claim when he receives an evidentiary hearing and fails

to raise the claim in a brief on appeal), cert. denied, 549 U.S. 1124 (2007);

Baker v. Dep’t of Corr., Sec’y, 634 F. App’x 689, 692 (11th Cir. 2015) (per

curiam) (same).    Thus, Petitioner failed to give the state courts one full

opportunity to resolve the constitutional issue “by invoking one complete round

of the State’s established appellate review process.” O’Sullivan v. Boerckel,

526 U.S. 838, 845 (1999).

                                       45
      The state courts should have the first opportunity to address and correct

alleged constitutional violations, and here, Petitioner deprived the state courts

of this opportunity by not pursuing his claim and presenting evidence to

support the claim at the evidentiary hearing, although he had been provided

that opportunity.   Respondents aver, Petitioner “expressly abandoned this

claim in state court.” Response at 96 (footnote omitted). Respondents assert

it would be a gross abuse of the writ to allow Petitioner to expressly abandon

a claim that he was granted an evidentiary hearing on, which the state court

did not hear at the evidentiary hearing, and then allow Petitioner to re-raise

the claim at a later juncture. Response at 98-99.

      This is a paradigm abuse of the writ. Petitioner raised the claim in his

Rule 3.851 motion and then, on the record, through counsel, announced

abandonment of the claim. Wong Doo v. United States, 265 U.S. 239 (1924)

(after deliberate abandonment and the failure to present evidence on a claim,

an attempt to reassert the claim constituted an abuse of the writ). See Watson

v. FCC Coleman-USP I, 644 F. App’x 996, 1000 (11th Cir. 2016) (per curiam)

(finding abuse of the writ when a petitioner fails to raise a claim “despite his

knowledge of its existence”). When there has been deliberate abandonment,

equities are different. Bracken v. Dormire, 247 F.3d 699, 706 (8th Cir. 2001)

(citing Wong Doo). See Williams v. Sec’y for the Dep’t of Corr., 130 F. App’x

                                       46
296, 297 (11th Cir. 2005) (per curiam) (equating intentional abandonment,

deliberate withholding, and inexcusable neglect under the abuse of the writ

doctrine).

      “AEDPA modifies those abuse-of-the-writ principles and creates new

statutory rules under § 2244(b)[,]” Magwood v. Patterson, 561 U.S. 320, 337

(2010), but “[t]he design and purpose of AEDPA is to avoid abuses of the writ

of habeas corpus, in recognition of the potential for the writ’s intrusive effect

on state criminal justice systems.” Id. at 344 (Kennedy, J., dissenting). The

burden is on the government to plead abuse of the writ, Sanders v. United

States, 373 U.S. 1, 10-11 (1963), and here, the state has adequately pled that

Petitioner abused the writ. And, importantly, 28 U.S.C. § 2244 “was obviously

not intended to foreclose judicial application of the abuse-of-writ principle as

developed in Wong Doo . . . .” Id. at 12.

      It is difficult for this Court to consider Petitioner’s decision as anything

other that deliberate abandonment of a claim at the evidentiary hearing;

“[n]othing in the traditions of habeas corpus requires the federal courts to

tolerate needless piecemeal litigation, to entertain collateral proceedings

whose only purpose is to vex, harass, or delay.”      Id. at 18. The burden to

disprove abuse shifts to a petitioner once the government has stated with

clarity and particularity the claim of abuse of the writ.      See, e.g., Lucy v.

                                       47
Boutwell, No. Civ.A. 98-1281-RV-M, 2000 WL 829364, at *1 (S.D. Ala. May 25,

2000) (not reported in F.Supp.2d) (once pleaded, the burden shifts to the

petitioner) (quotation and citation omitted).

      As Respondents have adequately contended that Petitioner’s delayed

presentation of his claim constitutes an abuse of the writ, Petitioner bears the

burden of satisfying this Court that the delay is excusable. To excuse failure

to pursue a claim earlier, a petitioner must show cause and prejudice or that a

fundamental miscarriage of justice will result if the claim is not addressed on

its merits. See Johnson v. La. Dep’t of Corr., No. 19-13554, 2020 WL 5899009,

at *9 (E.D. La. Aug. 4, 2020) (petitioner required to demonstrate cause and

prejudice or a fundamental miscarriage of justice will occur if claim not

considered), report and recommendation adopted by 2020 WL 5889336 (E.D.

La. Oct. 5, 2020). In footnotes, Petitioner summarily references the state’s

contention of abandonment and abuse of the writ, see Reply at 24-25 (fn. 14 &

fn. 15), but Petitioner focuses almost entirely on his contention that inadequate

post-conviction counsel caused procedural default, apparently in an attempt to

evade the more difficult question of abandonment. Reply at 24-25.

      Obviously, Petitioner knew the factual predicate of the claim as it was

raised in the post-conviction motion. Not only was the claim actually raised

in the post-conviction motion, Petitioner was granted an evidentiary hearing

                                       48
on the claim. Wong Doo, 265 U.S. at 241 (“if he was intending to rely on that

ground, good faith required that he produce the proof then”). Petitioner was

not prevented from raising the claim; he abandoned it. Not only has cause

and prejudice not been adequately demonstrated, “a fundamental miscarriage

of justice will not be visited upon Petitioner if the merit of [this claim] is not

addressed.” Lucy, 2000 WL 829364, at *3. Therefore, this claim is due to be

dismissed for abuse of the writ.

      Alternatively, the Court will address the issue of procedural default.

The claim raised in ground three is unexhausted and procedurally defaulted.

The doctrine of procedural default requires the following:

                    Federal    habeas     courts    reviewing     the
             constitutionality of a state prisoner's conviction and
             sentence are guided by rules designed to ensure that
             state court judgments are accorded the finality and
             respect necessary to preserve the integrity of legal
             proceedings within our system of federalism. These
             rules include the doctrine of procedural default, under
             which a federal court will not review the merits of
             claims, including constitutional claims, that a state
             court declined to hear because the prisoner failed to
             abide by a state procedural rule. See, e.g., Coleman,[18]
             supra, at 747-748, 111 S. Ct. 2546; Sykes,[19] supra, at
             84-85, 97 S. Ct. 2497. A state court's invocation of a
             procedural rule to deny a prisoner's claims precludes
             federal review of the claims if, among other requisites,
             the state procedural rule is a nonfederal ground

18 Coleman v. Thompson, 501 U.S. 722 (1991).

19 Wainwright v. Sykes, 433 U.S. 72 (1977).

                                              49
            adequate to support the judgment and the rule is
            firmly established and consistently followed. See, e.g.,
            Walker v. Martin, 562 U.S. ----, ----, 131 S. Ct. 1120,
            1127-1128, 179 L.Ed.2d 62 (2011); Beard v. Kindler,
            558 U.S.----, ----, 130 S. Ct. 612, 617-618, 175 L.Ed.2d
            417 (2009). The doctrine barring procedurally
            defaulted claims from being heard is not without
            exceptions. A prisoner may obtain federal review of a
            defaulted claim by showing cause for the default and
            prejudice from a violation of federal law. See Coleman,
            501 U.S., at 750, 111 S. Ct. 2546.

Martinez v. Ryan, 566 U.S. 1, 9-10 (2012).

      A petition for writ of habeas corpus should not be entertained unless the

petitioner has first exhausted his state court remedies. Castille v. Peoples,

489 U.S. 346, 349 (1989); Rose v. Lundy, 455 U.S. 509 (1982). A procedural

default arises "when 'the petitioner fails to raise the [federal] claim in state

court and it is clear from state law that any future attempts at exhaustion

would be futile.'" Owen v. Sec'y, Dep't of Corr., 568 F.3d 894, 908 n.9 (11th

Cir. 2009) (quoting Zeigler v. Crosby, 345 F.3d 1300, 1304 (11th Cir. 2003)),

cert. denied, 558 U.S. 1151 (2010).

      There are, however, allowable exceptions to the procedural default

doctrine; "[a] prisoner may obtain federal review of a defaulted claim by

showing cause for the default and prejudice from a violation of federal law."

Martinez, 566 U.S. at 10 (citing Coleman, 501 U.S. at 750). To demonstrate

cause, a petitioner must show some objective factor external to the defense

                                      50
impeded his effort to properly raise the claim in state court.         Wright v.

Hopper, 169 F.3d 695, 703 (11th Cir.), cert. denied, 528 U.S. 934 (1999). If

cause is established, a petitioner must demonstrate prejudice.                 To

demonstrate prejudice, a petitioner must show "there is at least a reasonable

probability that the result of the proceeding would have been different had the

constitutional violation not occurred." Owen, 568 F.3d at 908.

      Alternatively, a petitioner may obtain review of a procedurally barred

claim if he satisfies the actual innocence “gateway” established in Schlup v.

Delo, 513 U.S. 298 (1995).      The gateway exception is meant to prevent a

constitutional error at trial from causing a miscarriage of justice and conviction

of the actually innocent. Kuenzel v. Comm’r, Ala. Dep’t of Corr., 690 F.3d

1311, 1314 (11th Cir. 2012) (per curiam) (quoting Schlup, 513 U.S. at 324), cert.

denied, 569 U.S. 1004 (2013).

      Petitioner relies on Martinez and asks that the default of ground three

be excused pursuant to Martinez. Per Martinez, this Court must ask whether

a petitioner has satisfied the standard for excusing a default. As Petitioner

had post-conviction counsel, Petitioner must show his post-conviction counsel

provided ineffective assistance of counsel by failing to pursue this ground at

the evidentiary hearing and Petitioner must establish that the underlying

claim of ineffective assistance of counsel is substantial.

                                       51
      Martinez provides a narrow, equitable, non-constitutional exception to

the holding in Coleman.     To the extent Petitioner claims his procedural

default should be excused based on the narrow exception under Martinez,

Petitioner must demonstrate the underlying ineffectiveness claim is

substantial. Petitioner has failed to establish his claim is “substantial.” To

meet this requirement, Petitioner must demonstrate the claim has some merit.

Martinez, 566 U.S. at 14.    In this instance, the underlying ineffectiveness

claim raised in ground three lacks merit; therefore, Petitioner has not

demonstrated he can satisfy an exception to the procedural bar. To explain,

the Court provides a merits analysis.

      Based on a thorough review of the complete record, Petitioner’s

underlying claim of ineffective assistance of counsel for failure to conduct a

thorough investigation in order to adequately prepare for the penalty phase of

the capital trial lacks merit. See Petition at 66.   Petitioner alleges counsel

failed to discover Petitioner had the problem-solving ability and emotional age

of a thirteen-year-old, suffers from impaired neurological development, is a

chronic alcohol and drug abuser, has undiagnosed attention deficit disorder,

and suffers from organic brain syndrome. Petitioner claims as a result of

counsel’s inadequate investigation, constitutionally inadequate psychiatric

evaluations by court appointed experts followed.

                                        52
      The record shows defense counsel participated in discovery and prepared

for trial, including the penalty phase.      Mr. Tassone filed a Motion for

Appointment of Expert to Assist Counsel in the Preparation of the Defense of

Insanity.   Ex. 1 at 73-74.    In the body of the motion, counsel stated he

believed there were sufficient grounds to obtain an expert to assist counsel in

determining whether Petitioner’s competency to stand trial or insanity at the

time of the offense. Id. at 73. The trial court entered an Order Granting

Confidential Psychiatric Evaluation of Defendant, appointing Dr. Louis Legum

as a qualified expert to examine Petitioner to make numerous determinations,

such as whether Petitioner met the criteria for involuntary hospitalization;

“the nature and extent of the mental illness or mental retardation suffered by

the Defendant;” whether Petitioner is mentally ill and due to his illness is

likely to injure himself or others or need particular care; whether Petitioner is

incompetent to stand trial but may return to competence within the foreseeable

future; and whether Petitioner was insane at the time of the commission of the

crime, including whether he was suffering from a mental illness that inhibited

his ability to understand the nature, quality and wrongness of his acts. Id. at

75-77.   The court directed that Dr. Legum’s report be confidential and

submitted only to defense counsel. Id. at 76.




                                       53
      After the guilt phase, Mr. Tassone filed another motion for appointment

of an expert to assist counsel. Ex. 2 at 251-52. He stated he believed there

were “sufficient grounds to employ an expert to assist counsel in determining

whether Defendant meets the criteria of any statutory or non-statutory

mitigating factors.” Id. at 251. Mr. Tassone asked the court to grant the

motion and appoint an expert to assist in the preparation of the jury’s advisory

opinion on sentence. Id. at 251-52. The court, in response, entered an Order

Granting Confidential Psychiatric Evaluation of Defendant.       Id. at 253-55.

The court found reasonable grounds to appoint Dr. Harry Krop to advise

counsel as to whether Petitioner may meet the criteria for statutory and/or

non-statutory mitigating factors. Id. at 253. The court appointed Dr. Krop

to advise counsel “and perhaps the jury whether sufficient aggravating

circumstances exist to justify the imposition of the death penalty and whether

sufficient mitigating circumstances exist to outweigh any aggravating

circumstances found to exist[.]” Id. Among other things, the court directed

that the expert consider whether Petitioner was under the influence of extreme

mental or emotional disturbance, whether he was a relatively minor

participant, whether he acted under extreme duress or domination of another,

whether he had the capacity to appreciate the criminality of his conduct or

whether his ability to conform was substantially impaired, and whether the

                                      54
defendant’s age and any other aspect of his character or record, and any other

circumstances of the offense should be taken into consideration.20 Id. at 253-

54.

       The record reflects that Mr. Tassone strategically selected certain

witnesses to testify on behalf of Petitioner at the penalty phase. Of course,

Mr. Tassone read or heard the content of the confidential examinations of Dr.

Legum and Dr. Krop, but Mr. Tassone elected not to call the doctors as

witnesses during the penalty phase or reveal the content of their examinations.

Instead, Mr. Tassone called Charles Miles, a childhood neighbor; Lloyd King,

Petitioner’s uncle; Judy Rogers, a family friend who testified that she thought

Petitioner had a learning disability; Don King, an uncle who testified that

Petitioner experienced difficulty in reading and reading comprehension and



       20 The record demonstrates, after the penalty phase testimony, Mr. Tassone filed a
Response to Pre-Sentence Investigation Report (PSI). Ex. 18 (Volume 1) at 267-69. He said
‘it would seem extremely appropriate that evidence of the Defendant’s educational history,
including any psychological test scores and any evidence of alcohol/substance abuse be
included” in the PSI, especially after Petitioner’s mother provided information to the
probation officer. Id. at 267-68. Mr. Tassone also asked that evidence of retardation be
appended to the PSI, particularly in light of the testimony at the penalty phase of the trial,
and that the records made available to the probation officer from Gateway Community
Services and Alcoholic Anonymous be taken into consideration. Id. Mr. Tassone also
submitted to the court a Sentencing Memorandum Regarding Mental or Emotional
Disturbance asking the court to consider the existence of any mental disturbance as a
significant non-statutory mitigating factor despite the fact that Petitioner was not found to
be legally insane or under extreme mental or emotional disturbance but in recognition that
he has an I.Q. of approximately 68 and the mental maturity of between 13 and 15 years of
age. Id. at 270-72.


                                             55
was a very passive person; and Lenette Taylor, Petitioner’s adoptive mother,

who attested to Petitioner’s difficulties in school and her lack of success in

getting Petitioner into special education classes, to his passiveness, and to his

IQ being in the range from 68 to 70, the mildly retarded range. Ex. 14 at 804-

30.

       Of import, Ms. Taylor testified that Petitioner had difficulty

concentrating, sitting still in class, and paying attention to teachers. Id. at

824.   Ms. Taylor testified she participated in psychological or psychiatric

screenings of Petitioner and both psychologists told her Petitioner’s IQ was

between 68 and 70, the mildly retarded range, and that his maturity age was

approximately 14 years of age and his actual chronological age is 22. Id. at

827. On cross-examination, when asked if she was told by Mr. William Dando,

a psychology specialist, that Petitioner was functioning in the average

intelligence range, she said yes, but that Dr. Krop, the psychologist who

recently examined Petitioner, advised Ms. Taylor that those test results were

wrong. Id. at 829-30.

       Of import, Mr. Tassone announced on the record the defense’s decision

not to call Dr. Legum and Dr. Krop (also referred to as Dr. Leggum and Dr.

Kropp in the record):




                                       56
                   Your Honor, I would advise and I apologize to
            Mr. de la Rionda because I told him I’d call him last
            night and failed to but I advised him this morning that
            Mr. Taylor was examined by Dr. Leggum, 60 or 90
            days ago and I was provided a confidential report of
            that examination. He was also examined by Dr.
            Larry [sic] Kropp and both doctors, Leggum and
            Kropp, are psychologist [sic] and I conferred with both
            Dr. Leggum and Dr. Kropp, probably for a period of
            about ten to 15 hours over the last two days and
            including up until 10 or 10:30 last night. Based on
            what Dr. Kropp and Dr. Leggum told me, it was – I
            concluded after agonizing over the decision that I
            would not use Dr. Kropp nor Dr. Leggum in the course
            of the penalty phase of these proceedings.

                  Dr. Kropp advised me he had sufficient time to
            examine Mr. Taylor and that he performed whatever
            test he deemed appropriate within his field of
            expertise to reach certain conclusions and while he
            had not prepared a written report he gave me at least
            an hour and half or two hour verbal report and we
            discussed the same back and forth.

                  I advised Mr. Taylor this morning and his
            parents last night and this morning that it was
            my opinion that neither of the doctors should be
            called and they did not object to that
            recommendation and essentially concurred in
            that recommendation.

Id. at 836-37 (emphasis added).

      As noted by the FSC, Mr. Tassone “determined that it would be in

Taylor’s best interest for neither expert to testify.” Taylor v. State, 630 So. 2d

at 1043. Upon review, counsel’s performance was well within the broad range



                                       57
of reasonable assistance under prevailing professional norms.                  Strickland.

The decision as to whether to present certain witnesses is a strategic one, left

within counsel’s domain. Chaflin v. Sec’y, Dep’t of Corr., No. 6:09-cv-2055-

ORL-31KRS, 2011 WL 280940, at *3 (M.D. Fla. Jan. 26, 2011) (not reported in

F.Supp.2d). Indeed, counsel is given wide latitude in making these type of

strategic decisions, and in this instance, counsel’s performance did not fall

outside the norm.

       The record shows counsel wrestled with the decision as to whether to call

the confidential experts, vetted the matter after reviewing and discussing

written and verbal reports, discussed the matter with Petitioner and his

parents, and ultimately decided not to call the confidential experts, with his

client’s concurrence in the decision. 21 Mr. Tassone, however, was able to

convince the court to find Petitioner was mildly retarded through the

testimony of Ms. Taylor who testified as to Petitioner’s IQ scores, revealed the

content of her discussions with the examining doctors, and provided Dr. Krop’s

assessment that Petitioner’s responses were not in the average intelligence




21 This was not a rash decision.       It was a deliberate decision made after a thorough
assessment of the pros and cons of calling two experts who would be, if they took the stand,
thoroughly cross-examined by the prosecutor. By using Ms. Taylor to present evidence of
passivity, attention deficit problems, learning difficulties, and mental retardation, defense
counsel avoided the perceived pitfalls of calling the experts.


                                             58
range. Thus, counsel was able, through his strategy of having Ms. Taylor

present the evidence of Petitioner’s intellectual disability, to obtain a ruling by

the trial court that Petitioner was “mildly retarded’ and that his mild

retardation was a non-statutory mitigating factor. Taylor v. State, 630 So. 2d

at 1043. The judge, however, decided to give this factor slight weight, noting

Petitioner was functioning as an adult as he lived away from his parental

home, engaged in adult occupations, and was the father of a child. 22 Id.

Petitioner has not alleged or shown otherwise.

       Petitioner claims counsel failed to provide Petitioner with “a competent

psychiatrist to conduct an appropriate examination and assist in evaluation,

preparation, and presentation of a defense.” Ake v. Oklahoma, 470 U.S. 68,




       22 Petitioner’s assertion that counsel failed to discover Petitioner had the problem-
solving ability and emotional age of a thirteen-year-old is belied by the record. Counsel was
well aware that Petitioner’s emotional age was considered to be well below his actual age as
Ms. Taylor attested to that factor. Petitioner’s contention that counsel failed to discover
Petitioner’s impairments is also belied by the record. Two mental health experts examined
Petitioner, performed tests, and provided confidential reports to defense counsel. In his
assessment, Dr. Legum was to include an analysis of the nature and extent of any mental
illness or mental retardation suffered by Petitioner, his competency, and his sanity at the
time of the crime. Ex. 1 at 75-77. In his assessment, Dr. Krop was appointed to analyze
whether Petitioner committed the crime while under the influence of extreme mental or
emotional disturbance, whether Petitioner was under extreme duress or domination, whether
he was substantially impaired, and any other relevant aspects of his character. Ex. 2 at 253-
55. Mr. Tassone stated he obtained written or verbal reports from the experts, he spent
hours reviewing and discussing these reports, and ultimately, decided not to call the experts
after conferring with his client and his client’s parents.


                                             59
83 (1985). See Memorandum at 38. Petitioner also contends the psychiatric

evaluations were “constitutionally inadequate.” Petition at 72.

       Mr. Tassone asked for and obtained the appointment of two confidential

experts to aid the defense. The court appointed well-qualified experts who

were directed to make thorough mental health assessments and provide their

analysis to the defense. After providing their reports, the doctors assisted

counsel in evaluation and preparation. Mr. Tassone reasonably relied on the

doctors’ expertise and assessments to make his decisions in preparation of the

penalty phase of the capital trial.

       Mr. Tassone could reasonably rely on the appointed experts to make an

adequate diagnosis and assessment whether Petitioner was suffering from any

mental illness or infirmity, which could include neurological impairments, an

attention deficit disorder, or organic brain syndrome.23 Certainly, Dr. Legum,


23 Curiously, Petitioner mentions “undiagnosed attention deficit disorder.”          Petition at 73.
If this disorder were undiagnosed, such diagnosis would not have been discoverable through
a more intensive background investigation. Petitioner’s adopted mother, called by defense
counsel, testified at the penalty phase as to Petitioner’s difficulties in school, including a lack
of concentration, inability to sit still, and trouble paying attention in class. Ex. 14 at 824.
Thus, evidence of Petitioner’s undiagnosed attention deficits was adequately presented at the
penalty phase of the trial though Ms. Taylor’s testimony. As far as neurological impairment
and organic brain syndrome, since the doctors’ reports remain confidential, the record does
not show if any screening tests produced results which were consistent with a finding of
organic brain damage. Raheem, 2021 WL 1605939, at *12. The record does show the court
appointed experts to assess whether Petitioner was suffering from a mental illness that
inhibited his ability to understand the nature, quality and wrongness of his acts and whether
he had the capacity to appreciate the criminality of his conduct or whether his ability to
conform was substantially impaired. Therefore, defense counsel would have been advised
by the appointed experts whether Petitioner had significant problems with judgment, was

                                                60
in determining whether Petitioner met the criteria for involuntary

hospitalization or whether his mental state prevented his ability to understand

the nature, quality and wrongness of his acts, would likely have taken into

consideration any alcohol and/or drug issues. Dr. Krop, who was directed to

consider whether Petitioner was under the influence of “extreme mental or

emotional disturbance,” also would have had occasion to consider alcohol and

drug impairment or addictions. Obviously, Mr. Tassone had spoken with Ms.

Taylor, Petitioner’s adopted mother, in order to prepare for the penalty phase,

and she attested to Petitioner’s mild retardation, passivity, attention deficits,

and the recommendation of the school psychologist that Petitioner be admitted

into special education classes.24 Ex. 14 at 824-27.




unable to control his behavior, or lacked the ability to understand the world around him.
Also, it is significant that neither doctor found Petitioner incompetent or insane, and
Petitioner does not now suggest that he was either incompetent or insane.

       24 Apparently, Ms. Taylor was aware of Petitioner’s alcohol and substance abuse,
demonstrated by her ability to provide information concerning alcohol and drug abuse to the
probation officer during the investigation for the PSI. Ex. 18 (Volume 1) at 267-68. Based
on Ms. Taylor’s testimony, it is quite apparent Mr. Tassone communicated with Ms. Taylor
prior to the penalty phase of the trial. The record also demonstrates Petitioner did not come
from “a home rife with abuse, neglect, and trauma at the hands of his . . . caregivers.” Lee,
2021 WL 507897, at *7. Indeed, the record shows he came from a loving adopted home with
caring, educated parents who tried to get him the special education and attention he needed
as he was mildly retarded and struggled with attention issues; therefore, Mr. Tassone chose
to focus heavily on evidence of Petitioner’s intellectual disabilities and passiveness during
the penalty phase before the jury.


                                             61
      Failing to demonstrate Mr. Tassone’s performance was deficient,

Petitioner has failed to show the underlying claim has some merit. Based on

the above, Petitioner has failed to show he falls within the narrow parameters

of the ruling in Martinez, in which the Supreme Court recognized a narrow

exception for ineffective assistance of counsel/absence of counsel at initial-

review collateral proceedings. Since Petitioner has failed to demonstrate the

underlying ineffective assistance of counsel claim is a substantial one, he does

not fall within the narrow exception. See Clark v. Comm. Ala. Dep’t of Corr.,

No. 19-11443, 2021 WL 727183, at *3 (11th Cir. Feb. 25, 2021) (“Martinez is of

no help because [Petitioner] has not presented a ‘substantial claim’ that his

trial counsel rendered ineffective assistance[.]”)      Thus, he has failed to

establish cause for the procedural default of this claim of ineffective assistance

of counsel raised in ground three.

      Finally, and alternatively, this Court will not deem an attorney’s

performance deficient for abandoning a claim that Petitioner agreed to

abandon. See Kuhns, 2011 WL 1085013, at *3 (“At the evidentiary hearing,

Petitioner, represented by counsel, agreed to abandon claim[.]”). The state

court did not address Petitioner’s claim because “it had been abandoned.”

McGuire v. Warden, Chillicothe Corr. Inst., 738 F.3d 741, 747 (6th Cir. 2013)

(district court did not address the claim as it was abandoned), cert. denied, 571

                                       62
U.S. 1161 (2014).     After announcing abandonment of the claim at the

evidentiary hearing, Petitioner did not raise the issue on appeal of the denial

of the post-conviction motion, argue that he had no intention of abandoning

the claim, or claim that he did not agree with the decision to abandon the claim,

further evincing his intentional abandonment of the claim.

      Petitioner has failed to show cause for his default of ground three, and

he does not meet the prejudice or manifest injustice exceptions. Upon review,

Petitioner has failed to identify any fact warranting the application of the

fundamental miscarriage of justice exception.       Therefore, the Court finds

ground three is unexhausted and procedurally defaulted. As Petitioner has

failed to establish cause and prejudice or any factors warranting the

application of the fundamental miscarriage of justice exception to overcome the

default, the court deems the claim of ineffective assistance of counsel at the

penalty phase procedurally defaulted, and Petitioner is procedurally barred

from raising the unexhausted claim raised in ground three in this habeas

proceeding.

                               IX.   GROUND FOUR

Ground Four: The court erred in denying Mr. Taylor’s motion to
suppress statements made to a police officer while in custody and
after Mr. Taylor had invoked his rights to counsel in violation of the
Fifth and Sixth Amendments to the United States Constitution.



                                       63
     Petitioner raised this claim on direct appeal to the FSC. Ex. 21 at 8-12.

The FSC rejected Petitioner’s argument finding the trial court did not err in

overruling Petitioner’s objection. The FSC opined:

                  In his first claim, Taylor argues that the trial
           judge erred in allowing evidence concerning the
           statements he made to the investigating officer after
           the blood samples were taken from Taylor. Taylor
           argues that he had invoked his right to counsel under
           the Sixth Amendment of the United States
           Constitution and his right to remain silent under the
           Fifth Amendment of the United States Constitution.
           Taylor argues that, even though he had not been
           formally arrested, he was not free to leave the jail
           while the blood and saliva samples were being taken.
           Furthermore, Taylor asserts that, although he was not
           being interrogated, the police officer's reply to his
           question regarding how long it would take to get the
           test results back was inappropriate and designed to
           elicit a response.

                  We     reject   this   argument      under     the
           circumstances of this case and find that the trial judge
           did not err in overruling Taylor's objection. The record
           establishes that, although Taylor was not free to leave
           until after the samples were taken, he was not under
           arrest; that Taylor initiated the conversation; and,
           more importantly, that Taylor made the statements in
           question after the samples had been taken and he was
           free to leave. We find that the constitutional right to
           counsel under both the United States and Florida
           Constitutions does not attach under these
           circumstances. Moran v. Burbine, 475 U.S. 412, 106 S.
           Ct. 1135, 89 L.Ed.2d 410 (1986); Owen v. State, 596
           So. 2d 985 (Fla.), cert. denied, 506 U.S. 921, 113 S. Ct.
           338, 121 L.Ed.2d 255 (1992). In regard to Taylor's
           Fifth Amendment claim, we find that Taylor was not

                                      64
            being interrogated at the time he made the statements
            and that Taylor initiated the conversation with the
            officer. Consequently, there was no Fifth Amendment
            violation.

Taylor v. State, 630 So. 2d at 1041.

      Petitioner   submits   that      FSC’s   determination   was   objectively

unreasonable and its factual findings are rebutted by clear and convincing

evidence.   Memorandum at 44.           The Court concludes otherwise.       An

explanation follows.

      The record shows Refik Eler, co-counsel for the defense, attended the

deposition of John Robert Bogers. Ex. 20 at 750. Detective Bogers attested

that Petitioner made a statement to him while the detective was taking

Petitioner home after he had his saliva, blood, and hair taken. Id. at 755.

Detective Bogers said, Petitioner “asked me how long it would take for a DNA

test and blood test and the hair test to come back. And I asked him why and

he said, Well, I wondered when you were – I just wanted to know when you

were going to come arrest me.”          Id.    Detective Bogers confirmed that

Petitioner, pursuant to a search warrant, provided samples. Id. Detective

Bogers attested Petitioner was not incarcerated at that time. Id. at 756. The

prosecutor, Mr. de la Rionda, clarified that the report actually showed that




                                        65
Petitioner said, “he was just wondering when he would be back out to pick him

up.” Id. at 758.

      Detective Bogers testified at trial. Ex. 6 at 495. He testified he was

employed by JSO on February 14, 1991, and he came into contact with

Petitioner on that date.     Id. at 496.    In a proffer, the prosecutor asked

Detective Bogers whether Petitioner was being questioned while the nurse was

taking blood, saliva, and hair. Id. at 497. Detective Bogers said Petitioner

was not being questioned, but he did make a statement:

                    After the nurse took the samples as pursuant to
              the search warrant, Mr. Taylor asked me how long
              would it take for the test to be completed and be
              returned back to us. I asked – I asked him why. At
              which time he state he was just wondering when we
              would be back out to pick him up.

Id. at 498.

      Mr. Tassone asked whether this occurred at the Duval County Jail, and

Detective Bogers confirmed it occurred at the nurse’s station at the old jail.

Id. He also said he was told that Petitioner had invoked his right not to make

any further statements without an attorney present. Id. at 500. Detective

Bogers testified Petitioner was not free to leave because he was the subject of

a search warrant. Id.




                                       66
      When asked whether Petitioner was in custody at the time of Petitioner’s

statement, Detective Bogers said Petitioner was not in custody. Id. at 501.

Detective Bogers testified that after the search warrant was done and blood

taken, he drove Petitioner to his house.    Id.   Detective Bogers explained,

Petitioner made the statement after the search warrant was served and after

the blood and saliva were taken. Id. at 502.

      Mr. Tassone objected to the statement, asserting that although

Petitioner was not under arrest, he was in was in the Duval County Jail in the

presence of a homicide detective, subject to a search warrant, and having

previously invoked his right to have an attorney present, he was in custody at

the time he made the statement to the law enforcement officer. Id. The trial

court denied the objection finding Petitioner was at the nurse’s station in the

jail for the purpose of getting body samples, subsequent to a search warrant.

Id. at 503. The court found the statement to be a voluntary statement, not

subject to questioning by an officer. Id.

      Thereafter, before the jury, Detective Bogers testified on direct

examination that after the samples were taken pursuant to a search warrant,

Mr. Taylor asked Detective Bogers “how long would it take for the test to be

sent off and returned with the results.” Id. at 504. Detective Bogers said he

asked why, and Petitioner said, he was “just wondering when we would be back

                                      67
out to pick him up.” Id. Detective Bogers confirmed that Petitioner was not

being questioned at the time he made his statement. Id. at 504-505.

      In ground four, Petitioner raises claims under both the Fifth and Sixth

Amendments to the United States Constitution. Notably, “[t]he text of the

[Sixth] Amendment provides in pertinent part that “[i]n all criminal

prosecutions, the accused shall enjoy the right ... to have the Assistance of

Counsel for his defence [sic].” Michigan v. Harvey, 494 U.S. 344, 348 (1990).

Of import, “[t]he Fifth Amendment prohibits the admission at trial of

compelled testimonial self-incriminating statements—inculpatory statements

made to law enforcement while in custody—providing, in relevant part that

‘[n]o person ... shall be compelled in any criminal case to be a witness against

himself[.]’” Gore v. Sec’y for Dep’t of Corr., 492 F.3d 1273, 1295 (11th Cir.

2007) (quoting U.S. Const. amend. V), cert. denied, 552 U.S. 1190 (2008).

      This Court will give AEDPA deference to the FSC’s decision.           The

decision was not contrary to clearly established federal law, did not involve an

unreasonable application of clearly established federal law, and was not based

on an unreasonable determination of the facts. As such ground four is due to

be denied as AEDPA deference is due and Petitioner is not entitled to habeas

relief. An explanation follows.




                                      68
       In the instant case, the Sixth Amendment right to counsel had not

attached because the government had not yet committed itself to prosecute.25

Moran v. Burbine, 475 U.S. 412, 432 (1986). See Gore, 492 F.3d at 1303 (the

right “attaches at the initiation of formal criminal proceedings.”) (footnote and

citations omitted). See also Fellers v. United States, 540 U.S. 519, 523 (2004)

(the right attaches when judicial proceedings are initiated by formal charge,

preliminary hearing, indictment, information, or arraignment).                  When

Petitioner uttered the comment, on February 14, 1991, he was not under

arrest. He was subject to a search warrant and not free to leave until after

the samples were taken. Petitioner initiated a conversation, and his comment

was not made until after the samples had been taken, when Petitioner was free

to leave the jail as he had already provided the samples and was not in custody.

       Furthermore, there was no Fifth Amendment (the privilege against self-

incrimination) violation because Petitioner was not being interrogated when

he made the statement.           See Montejo v. La., 556 U.S. 778, 786 (2009)

(interrogation by the state is a critical stage of the criminal proceeding);

Edwards v. Arizona, 451 U.S. 477, 485-86 (1981) (“The Fifth Amendment right

identified in Miranda is the right to have counsel present at any custodial


       25 The record demonstrates a judge signed an arrest warrant on February 16, 1991
and Petitioner was arrested on that date. Ex. 1 at 1-2.


                                            69
interrogation. Absent interrogation, there would have been no infringement

of the right . . . .”).26

       Upon review, Petitioner cannot satisfy the “contrary to” test of 28 U.S.C.

§ 2254(d)(1) as the state court rejected the claim based on the relevant law

pursuant to the Sixth and Fifth Amendments. The Court finds Petitioner has

not shown the state court unreasonably applied the law or unreasonably

determined the facts. Indeed, the state court was objectively reasonable in its

inquiry.     Therefore, deference is due to the FSC’s decision affirming the

decision of the trial court. Petitioner is not entitled to habeas relief on ground

four of the Petition.27


26 Miranda v. Arizona, 384 U.S. 436 (1966).

       27 Although Respondents attempt to rely on Stone v. Powell, 428 U.S. 465, 490
(1976) to support their argument, Response at 106-107, the Court finds this argument
unpersuasive. The rationale in Stone v. Powell has not been extended beyond Fourth
Amendment search and seizure. Of import, the Supreme Court declined to extend Stone to
Fifth Amendment Miranda claims. Withrow v. Williams, 507 U.S. 680, 682-83 (1993)
(“Stone's restriction on the exercise of federal habeas jurisdiction does not extend to a state
prisoner's claim that his conviction rests on statements obtained in violation of the
safeguards mandated by Miranda[.]”). The Supreme Court continues to limit Stone’s reach.
See Respondents’ Notice of Supplemental Authority (Doc. 16). See also Purvis v. Sec’y Dep’t
of Corr., No. 4:17cv83/WS/EMT, 2018 WL 10509906, at *36 (N.D. Fla. Sept. 4, 2018) (noting
the Supreme Court refused to extend Stone to a claim raised pursuant to the Fifth
Amendment that statements were elicited without satisfying Miranda), report and
recommendation adopted by 2018 WL 5809959 (N.D. Fla. Nov. 5, 2018); Dimanche v. Sec’y,
Dep’t of Corr., No. 6:11-cv-944-Orl-36DAB, 2013 WL 2447950, at *8 (M.D. Fla. June 5, 2013)
(not reported in F.Supp.2d) (same); Thompson v. Gordy, No. 3:15-cv-01329-KOB-JEO, 2018
WL 3749474, at *17 (N.D. Ala. Apr. 25, 2018) (not reported in F. Supp.) (recognizing the
Supreme Court made it explicitly clear that the rationale in Stone fails to extend to Fifth,
Sixth, or Fourteenth Amendment violations), report and recommendation adopted by 2018
WL 3748403 (N.D. Ala. Aug. 7, 2018); Blackwell v. Sec’y, Dep’t of Corr., No. 3:12-cv-518-J-
32JBT, 2015 WL 5599828, at *14 (M.D. Fla. Sept. 22, 2015) (not reported in F.Supp.3d)

                                              70
        Accordingly, it is now

        ORDERED AND ADJUDGED:

        1.    The Petition for Writ of Habeas Corpus (Doc. 1) is DENIED.

        2.    This action is DISMISSED WITH PREJUDICE.

        3.    The Clerk shall enter judgment accordingly and close this case.

        4.    If Petitioner appeals the denial of his Petition for Writ of Habeas

Corpus (Doc. 1), the Court denies a certificate of appealability. 28

Because this Court has determined that a certificate of appealability is not

warranted, the Clerk shall terminate from the pending motions report any

motion to proceed on appeal as a pauper that may be filed in this case. Such

termination shall serve as a denial of the motion.

        DONE AND ORDERED at Jacksonville, Florida, this 19th day of May,

2021.




(finding respondents incorrect in their assertion that Stone bars Sixth and Fourteenth
Amendment claims).

28 This Court should issue a certificate of appealability only if a petitioner makes "a
substantial showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). To make
this substantial showing, Petitioner "must demonstrate that reasonable jurists would find
the district court's assessment of the constitutional claims debatable or wrong," Tennard v.
Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or
that "the issues presented were 'adequate to deserve encouragement to proceed further,'"
Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880,
893 n.4 (1983)). Upon due consideration, this Court will deny a certificate of appealability.


                                             71
sa 5/13
c:
Counsel of Record




                    72
